Exhibit 10.1
EXECUTION VERSION


AMENDED AND RESTATED TERM LOAN AGREEMENT
dated as of
May 13, 2016
among
LAM RESEARCH CORPORATION
the Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
GOLDMAN SACHS BANK USA,
BARCLAYS BANK PLC
and
CITIBANK, N.A.,
as Syndication Agents


BANK OF AMERICA, N.A.,
as a Documentation Agent for the Original Commitments


BNP PARIBAS,
DEUTSCHE BANK SECURITIES INC.,
MIZUHO BANK, LTD.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
WELLS FARGO BANK, N.A.,
as Documentation Agents


and
GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC
and
CITIBANK, N.A.,
as Joint Bookrunners and Joint Lead Arrangers for the Original Commitments
                    

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as a Syndication Agent for the Additional Commitments


DBS BANK LTD.,
as a Documentation Agent for the Additional Commitments


and
GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A.,
and







--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Joint Bookrunners and Joint Lead Arrangers for the Additional Commitments






SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE IDEFINITIONS    1
Section 1.01.Defined Terms    1
Section 1.02.Classification of Loans and Borrowings    19
Section 1.03.Terms Generally    19
Section 1.04.Accounting Terms; GAAP; Pro Forma Calculations    19
Section 1.05.Status of Obligations    20
ARTICLE IITHE CREDITS    20
Section 2.01.Commitments    20
Section 2.02.Loans and Borrowings    20
Section 2.03.Requests for Borrowings    21
Section 2.04.Funding of Borrowings    21
Section 2.05.Interest Elections    22
Section 2.06.Voluntary Reduction and Termination of the Commitments and
Prepayments    23
Section 2.07.Mandatory Commitment Reductions and Prepayments    23
Section 2.08.Repayment of Loans; Evidence of Debt    24
Section 2.09.Fees    25
Section 2.10.Interest    26
Section 2.11.Alternate Rate of Interest    26
Section 2.12.Increased Costs    27
Section 2.13.Break Funding Payments    28
Section 2.14.Taxes    28
Section 2.15.Payments Generally; Pro Rata Treatment; Sharing of Set-offs    31
Section 2.16.Mitigation Obligations; Replacement of Lenders    32
Section 2.17.Defaulting Lenders    32


i


SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





ARTICLE IIIREPRESENTATIONS AND WARRANTIES    33
Section 3.01.Organization; Powers; Subsidiaries    33
Section 3.02.Authorization; Enforceability    33
Section 3.03.Governmental Approvals; No Conflicts    33
Section 3.04.Financial Condition; No Material Adverse Change    33
Section 3.05.Properties    34
Section 3.06.Litigation, Environmental and Labor Matters    34
Section 3.07.Compliance with Laws and Agreements    34
Section 3.08.Margin Regulations; Investment Company Status    34
Section 3.09.Taxes    34
Section 3.10.ERISA    35
Section 3.11.Disclosure    35
Section 3.12.Federal Reserve Regulations    35
Section 3.13.Liens    35
Section 3.14.No Default    35
Section 3.15.Anti-Corruption Laws and Sanctions    35
Section 3.16.Solvency    35
ARTICLE IVCONDITIONS    35
Section 4.01.Effective Date    35
Section 4.02.Conditions Precedent to the Closing Date    36
Section 4.03.Determinations under Section 4.01 and 4.02    37
ARTICLE VAFFIRMATIVE COVENANTS    37
Section 5.01.Financial Statements and Other Information    37
Section 5.02.Notices of Material Events    38
Section 5.03.Existence; Conduct of Business    39
Section 5.04.Payment of Obligations    39




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





Section 5.05.Maintenance of Properties; Insurance    39
Section 5.06.Books and Records; Inspection Rights    39
Section 5.07.Compliance with Laws and Material Contractual Obligations    39
Section 5.08.Use of Proceeds    40
Section 5.09.Subsidiary Guaranty    40
ARTICLE VINEGATIVE COVENANTS    40
Section 6.01.Subsidiary Indebtedness    40
Section 6.02.Liens    41
Section 6.03.Fundamental Changes and Asset Sales    42
Section 6.04.Transactions with Affiliates    42
Section 6.05.Financial Covenants    43
ARTICLE VIIEVENTS OF DEFAULT    43
Section 7.01.Events of Default    43
ARTICLE VIIITHE ADMINISTRATIVE AGENT    45
ARTICLE IXMISCELLANEOUS    47
Section 9.01.Notices    47
Section 9.02.Waivers; Amendments    48
Section 9.03.Expenses; Indemnity; Damage Waiver    49
Section 9.04.Successors and Assigns    50
Section 9.05.Survival    53
Section 9.06.Counterparts; Integration; Effectiveness; Electronic
Execution    53
Section 9.07.Severability    53
Section 9.08.Right of Setoff    53
Section 9.09.Governing Law; Jurisdiction; Consent to Service of Process    53
Section 9.10.WAIVER OF JURY TRIAL    54
Section 9.11.Headings    54




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





Section 9.12.Confidentiality    54
Section 9.13.USA PATRIOT Act    55
Section 9.14.Releases of Subsidiary Guarantors    55
Section 9.15.Interest Rate Limitation    56
Section 9.16.No Advisory or Fiduciary Responsibility    56
Section 9.17.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    56
ARTICLE XBORROWER GUARANTEE    57


SCHEDULE I    PRICING SCHEDULE
SCHEDULE 2.01    COMMITMENTS
SCHEDULE 3.01    SUBSIDIARY GUARANTORS
SCHEDULE 3.06    LITIGATION
SCHEDULE 6.01    INDEBTEDNESS
SCHEDULE 6.02    LIENS


EXHIBIT A    ASSIGNMENT AND ASSUMPTION
EXHIBIT B    SOLVENCY CERTIFICATE
EXHIBIT C    FORM OF SUBSIDIARY GUARANTY
EXHIBIT D-1    FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT D-2    FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT D-3    FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT D-4    FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT E-1    FORM OF BORROWING REQUEST
EXHIBIT E-2    FORM OF INTEREST ELECTION REQUEST
EXHIBIT F    FORM OF NOTE








SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May 13,
2016 among LAM RESEARCH CORPORATION, the LENDERS from time to time party hereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
W I T N E S S E T H:
WHEREAS, the Borrower, each Lender party thereto and the Administrative Agent
are party to that certain Term Loan Agreement, dated as of November 10, 2015 (as
amended by that certain Amendment No. 1 to Term Loan Agreement, dated as of
April 26, 2016, the “Existing Credit Agreement”);
WHEREAS, the parties hereto wish now to amend and restate the Existing Credit
Agreement to increase the 3-Year Tranche Commitments (as defined below) by
$630,000,000 (the “Additional Commitments”) and make certain additional
amendments to the Existing Credit Agreement as set forth herein; and
WHEREAS, in accordance with Section 9.02(b) of the Existing Credit Agreement,
the Borrower, the Administrative Agent, the Lenders party hereto, which
constitute the Required Lenders, and each 3-Year Tranche Lender party hereto
that has agreed to provide the Additional Commitments, agree, subject to the
limitations and conditions set forth herein, to amend the Existing Credit
Agreement as set forth below.






SECURE_ENV:\81001700\8\71620.0110



--------------------------------------------------------------------------------






Article I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2016 Notes” means the Borrower’s 0.50% Convertible Senior Notes issued May 11,
2011 and due May 2016 in the initial aggregate principal amount of $450,000,000.
“2018 Notes” means the Borrower’s 1.25% Convertible Senior Notes issued May 11,
2011 and due May 2018 in the initial aggregate principal amount of $450,000,000.
“3-Year Tranche Commitment ” means, as to each 3-Year Tranche Lender, its
commitment to make 3-Year Tranche Loans to the Borrower pursuant to Section 2.01
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such 3-Year Tranche Lender’s name on Schedule 2.01, as
such commitment may be reduced or adjusted in accordance with this Agreement.
The initial amount of each 3-Year Tranche Lender’s 3-Year Tranche Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such 3-Year Tranche Lender shall have assumed its 3-Year Tranche
Commitments, as applicable. As of the Effective Date, the aggregate amount of
3-Year Tranche Commitment is $1,005,000,000.
“3-Year Tranche Lender” means, as of any date of determination, a Lender having
a 3-Year Tranche Commitment or holding a 3-Year Tranche Loan.
“3-Year Tranche Loans” means the term loans made by the 3-Year Tranche Lenders
to the Borrower pursuant to this Agreement.
“5-Year Tranche Commitment” means, as to each 5-Year Tranche Lender, its
commitment to make 5-Year Tranche Loans to the Borrower pursuant to Section 2.01
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such 5-Year Tranche Lender’s name on Schedule 2.01, as
such commitment may be reduced or adjusted in accordance with this Agreement.
The initial amount of each 5-Year Tranche Lender’s 5-Year Tranche Commitment is
set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such 5-Year Tranche Lender shall have assumed its 5-Year Tranche
Commitment, as applicable. As of the Effective Date, the aggregate amount of
5-Year Tranche Commitments is $525,000,000.
“5-Year Tranche Lender” means, as of any date of determination, a Lender having
a 5-Year Tranche Commitment or holding a 5-Year Tranche Loan.
“5-Year Tranche Loans” means the term loans made by the 5-Year Tranche Lenders
to the Borrower pursuant to this Agreement.
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquired Business” means the Target together with its subsidiaries.
“Acquisition” means the acquisition by the Borrower, through the Merger Subs, of
all of the Equity Interests in the Target pursuant to the Acquisition Agreement.
“Acquisition Agreement” means the Agreement and Plan of Merger and
Reorganization, dated as of October 20, 2015, among the Target, the Borrower and
the Merger Subs.
“Acquisition Representations” means the representations made in the Acquisition
Agreement as are material to the interests of the Lenders (but only to the
extent that the Borrower or its applicable Affiliates have the right not to




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





consummate the Acquisition, or to terminate their obligations (or otherwise do
not have an obligation to close), under the Acquisition Agreement as a result of
a failure of such representations in the Acquisition Agreement to be true and
correct).
“Additional Commitments” has the meaning assigned to such term in the preamble
hereto.
“Additional Commitment Fee Letter” means the amendment fee letter, dated as of
April 29, 2016, between the Borrower, Goldman Sachs Bank USA and JPMorgan Chase
Bank, N.A.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agency Fee Letter” means the agency fee letter agreement, dated as of November
10, 2015, between the Borrower and the Administrative Agent.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period in Dollars on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Commitment Fee Rate” means, for any Class of Commitment at any time,
the percentage rate per annum which is applicable at such time with respect to
Commitments of such Class by reference to the then applicable Index Debt Rating
under the caption “Applicable Commitment Fee Rate” as set forth in the Pricing
Schedule.
“Applicable Rate” means, for any Class and Type of Loan at any time, the
percentage rate per annum which is applicable at such time with respect to Loans
of such Class and Type by reference to the then applicable Index Debt Rating
under the caption “Applicable Rate” as set forth in the Pricing Schedule.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Arrangers” means Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Barclays
Bank PLC and Citibank, N.A., in their respective capacities as a Joint Lead
Arranger and Joint Bookrunner with respect hereto.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“Arranger Fee Letter” means the fee letter agreement, dated as of October 20,
2015, among the Borrower and Goldman Sachs Bank USA.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease that is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
“Bankruptcy Event” means, with respect to any Person, such Person has, or has a
direct or indirect parent company that has, (i) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment or (ii)
become the subject of a Bail-in Action; provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Lam Research Corporation, a Delaware corporation.
“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit E-1.
“Bridge Facility” means the senior unsecured 364-day bridge loan facility
provided pursuant to that certain 364-Day Bridge Loan Facility Commitment
Letter, dated as of October 20, 2015, as amended by that certain Joinder
Agreement dated November 10, 2015, by and among the Borrower, Goldman Sachs Bank
USA, Goldman Sachs Lending Partners LLC and certain other lenders party thereto,
as the foregoing may in due course be superseded and replaced by a bridge credit
agreement.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
“Capitalization Covenant” has the meaning assigned to such term in Section
6.05(a).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on November 10, 2015), of Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) approved by the board of directors of
the Borrower nor (ii) appointed by directors so approved.
“Change in Law” means the occurrence, after November 10, 2015 (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.15.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are 3-Year Tranche Loans or
5-Year Tranche Loans and (b) any Commitment, refers to whether such Commitment
is a 3-Year Tranche Commitment or 5-Year Tranche Commitment.
“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, such Lender’s 3-Year Tranche Commitment
or 5-Year Tranche Commitment, as applicable. As of the Effective Date, the
aggregate Commitments of the Lenders are $1,530,000,000.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“Commitment Fees” has the meaning assigned to such term in Section 2.09(a).
“Commitment Termination Date” has the meaning assigned to such term in Section
2.07(a).
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company SEC Reports” means all forms, reports and other documents required to
be filed or furnished by the Target with the SEC since June 30, 2012, including
any amendments thereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis equal to (i)
Consolidated Adjusted Net Income, plus (ii) the sum, without duplication, to the
extent not already added in the definition of Consolidated Adjusted Net Income,
of the amounts for such period of (a) consolidated interest expense of the
Borrower and its Subsidiaries, plus (b) provisions for taxes based on income,
plus (c) total depreciation expense, plus (d) total amortization expense, plus
(e) losses from dispositions of assets or liabilities outside of the ordinary
course of business, plus (f) other non‑cash items reducing Consolidated Adjusted
Net Income (excluding any such non‑cash item to the extent that it represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period), plus (g) for any period
ending during the first four fiscal quarters ending following the Closing Date,
the amount of cost savings and synergies projected by the Borrower in good faith
to be realized in connection with the Acquisition within 12 months of the
Closing Date, which cost savings and synergies shall be deemed to have been
realized on the first day of such period; provided that (1) such cost savings
and synergies are reasonably identifiable, reasonably attributable to the
Acquisition and certified by a financial officer of the Borrower in writing to
the Administrative Agent, (2) the Borrower has initiated or will initiate within
a period of time following the Closing Date that is reasonably anticipated to
permit such cost savings and synergies to be realized within 12 months of the
Closing Date appropriate actions to realize such cost savings and synergies, and
(3) the aggregate amount of cost savings and synergies added pursuant to this
clause (g) shall not exceed $100,000,000 for any such period of four consecutive
fiscal quarters, minus (iii) the sum, without duplication, to the extent not
already deducted in the definition of Consolidated Adjusted Net Income, of the
amounts for such period of (a) other non‑cash items increasing Consolidated
Adjusted Net Income for such period (excluding any such non‑cash item to the
extent it represents the reversal of an accrual or reserve for potential cash
item in any prior period), plus (b) interest income, plus (c) other income, plus
(d) gains from dispositions of assets or liabilities outside of the ordinary
course of business for such period. If during such period, the Borrower or any
of its Subsidiaries shall have made an acquisition or disposition for
consideration in excess of $50,000,000, Consolidated Adjusted EBITDA for such
period shall be calculated on a pro forma basis in accordance with Section
1.04(b), provided that pro forma cost savings and synergies shall not be
included except to the extent covered by clause (ii)(g).
“Consolidated Adjusted Net Income” means, for any period, (i) the net income (or
loss) of the Borrower and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP,
plus (ii) the sum of (a) amortization of intangible assets acquired in
connection with the Novellus Acquisition, plus (b) effects of purchase
accounting adjustments made in relation to any consummated acquisition, plus (c)
any impairment charges or asset write-offs, including impairment charges or
asset write-offs related to intangible assets (including goodwill) and
long-lived assets, plus (d) any restructuring charges, plus (e) any amortization
expense related to notes discounts, plus (f) actual integration costs associated
with any consummated acquisition minus (iii) the sum of (a) the income (or loss)
of any Person (other than a Subsidiary of the Borrower) in which any other
Person (other than the Borrower or any of its Subsidiaries) has a joint
interest, plus (b) the income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary of the Borrower or is merged into or consolidated with
the Borrower or any of its Subsidiaries or that Person’s assets are acquired by
the Borrower or any of its Subsidiaries, plus (c) the income of any Subsidiary
of the Borrower to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, plus (d) one-time significant gains, plus (e) any restructuring
gains.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“Consolidated Capitalization” means at any time the sum of (a) Consolidated
Total Indebtedness as of such time and (b) consolidated shareholders’ equity of
the Borrower and its Subsidiaries as of such time determined in accordance with
GAAP.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP (but subject to Section 1.04), (b) the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries relating to the maximum
drawing amount of all letters of credit outstanding and bankers acceptances and
(c) Indebtedness of the type referred to in clauses (a) or (b) hereof of another
Person guaranteed by the Borrower or any of its Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Debt” means any Indebtedness issued or incurred pursuant to any of
(a) the Existing Convertible Notes and (b) any other unsecured notes issued by
the Borrower that are convertible into common stock of the Borrower, cash or any
combination thereof.
“Credit Party” means the Administrative Agent or any other Lender.
“Debt Issuance” means the borrowing, issuance or other incurrence of
Indebtedness for borrowed money (including hybrid securities and debt securities
convertible into equity), in each case, by the Borrower or any of its
Subsidiaries, except Excluded Debt.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Documentation Agent” means each of Bank of America, N.A., BNP Paribas, Deutsche
Bank Securities Inc., Mizuho Bank, Ltd., The Bank of Tokyo-Mitsubishi UFJ Ltd.,
Wells Fargo Bank, N.A. and DBS Bank Ltd. in its capacity as co-documentation
agent for the credit facility evidenced by this Agreement.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America or any political
subdivision thereof, other than (i) any Foreign Subsidiary Holdco or (ii) any
subsidiary of either a Foreign Subsidiary Holdco or a Foreign Subsidiary.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02) and this
amendment to, and restatement of, the Existing Credit Agreement shall become
effective.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its respective Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.
“Eligible Investments” means:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $2,000,000,000;
and
(f)    any other investment permitted under the Borrower’s investment policy as
in effect on the November 10, 2015 and previously disclosed to the
Administrative Agent, and as amended, restated, modified or supplemented from
time to time by the Borrower’s treasury strategy committee with the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed).




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equity Issuance” means the issuance of any Equity Interest (including
equity-linked securities) of the Borrower or any of its Subsidiaries to any
Person, except pursuant to any employee stock plan or agreement or other
employee stock compensation arrangement, any employee benefit plan or agreement
or other employee benefit arrangement or any non-employee director equity
compensation plan or agreement or pursuant to the exercise or vesting of any
employee or director stock options, restricted stock units, warrants or other
equity awards; provided that the foregoing shall not include (i) any payments by
the Borrower, or issuance of shares of common stock of the Borrower, or (ii) any
payments to the Borrower, or receipt by the Borrower of shares of its common
stock, in each case to or from the counterparties, as applicable, in connection
with the settlement, exercise or other termination of the convertible note
hedges entered into or warrants issued by the Borrower relating to the issuance
of the 2016 Notes and the 2018 Notes.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition upon the Borrower or any of
its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“Eurodollar” means that such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Debt” means (a) intercompany Indebtedness among the Borrower and its
Subsidiaries, (b) issuances under short-term commercial paper programs, (c)
capital leases, letters of credit and purchase money and equipment financings,
in each case, in the ordinary course of business, (d) Indebtedness under the
Existing Revolving Credit Agreement and refinancings and replacements thereof
and (e) other Indebtedness in an aggregate principal amount of up to
$100,000,000.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.16(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Convertible Notes” means (i) the 2016 Notes, (ii) the 2018 Notes and
(iii) the Novellus Convertible Notes.
“Existing Credit Agreement” has the meaning assigned to such term in the
preamble hereto.
“Existing Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of November 10, 2015, by and among the Borrower, the
lenders party thereto and the Administrative Agent, as amended by that certain
Amendment No. 1 to Amended and Restated Credit Agreement, dated as of April 26,
2016 and as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time.
“FATCA” means Sections 1471 through 1474 of the Code, as of November 10, 2015
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code and applicable intergovernmental agreements and related
legislation or official administrative rules or practices with respect thereto.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letters” means the Arranger Fee Letter, the Agency Fee Letter and the
Additional Commitment Fee Letter.
“Financial Officer” means the chief financial officer, principal financial
officer, principal accounting officer, treasurer, vice president of finance,
controller or assistant controller of the Borrower.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.    
“Foreign Subsidiary Holdco” means any Subsidiary substantially all of the assets
of which consist of Equity Interests and/or Indebtedness of one or more Foreign
Subsidiaries.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all Attributable Debt of such
Person and (l) any other Off-Balance Sheet Liability (excluding obligations and
liabilities to the extent the same are (1) cash collateralized or (2) segregated
in a restricted account and reflected on the balance sheet of such Person as
restricted cash) of such Person. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Index Debt Rating” means, as of any date of determination, the rating at such
time established by either S&P or Moody’s in respect of the senior, unsecured,
long-term indebtedness for borrowed money of the Borrower that is not Guaranteed
by any other Person or subject to any other credit enhancement.
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).
“Information” has the meaning assigned to such term in Section 9.12.
“Information Memorandum” means the Confidential Information Memorandum dated
October 2015 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05 in the form attached hereto
as Exhibit E-2.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the applicable Maturity Date and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the applicable Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“Leverage Covenant” has the meaning assigned to such term in Section 6.05(a).
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by the ICE
Benchmark Administration Limited (or any other Person that takes over




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





the administration of such rate) for Dollars for a period equal in length to
such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that, if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, that if a LIBOR Screen Rate shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such currency and such Interest Period shall be
the Interpolated Rate; provided, that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
It is understood and agreed that all of the terms and conditions of this
definition of “LIBO Rate” shall be subject to Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Liquidity” means, at any time the same is to be determined, the Dollar Amount
of unrestricted and unencumbered cash and Eligible Investments maintained by the
Borrower and its Subsidiaries at such time.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.08(e), the Subsidiary Guaranty, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
“Loans” means the 3-Year Tranche Loans and the 5-Year Tranche Loans made by the
Lenders to the Borrower pursuant to this Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or (c) the validity or enforceability of
this Agreement or any and all other Loan Documents or the rights or remedies of
the Administrative Agent and the Lenders thereunder.
“Material Domestic Subsidiary” means each Material Subsidiary that is a Domestic
Subsidiary.
“Material Subsidiary” means each Subsidiary that is so designated by the
Borrower or which, as of the end of the most recent fiscal quarter of the
Borrower, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)), contributed greater than 5% of the
Borrower’s consolidated revenues for such period (excluding intercompany sales);
provided that, if at any time the aggregate amount of the Borrower’s
consolidated revenues attributable to all Subsidiaries that are not Material
Subsidiaries exceeds 10% of the Borrower’s consolidated revenues for any such
period, the Borrower (or, in the event the Borrower has failed to do so within
ten (10) days, the Administrative




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





Agent) shall designate sufficient Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$150,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means, as applicable, the earlier of (i) with respect to (a) the
3-Year Tranche Loans, the date that is the three year anniversary of the Closing
Date and (b) the 5-Year Tranche Loans, the date that is the five year
anniversary of the Closing Date and (ii) the date on which the maturity of the
Loans is accelerated in accordance with the terms hereof.
“Maximum Rate” has the meaning assigned to such term in Section 9.15.
“Merger Subs” means Topeka Merger Sub 1, Inc. and Topeka Merger Sub 2, Inc.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, with respect to any Equity Issuance or Debt Issuance,
the aggregate amount of all cash proceeds received in respect of such Equity
Issuance or Debt Issuance, net of all reasonable attorneys’ fees, accountants’
fees, investment banking fees, brokerage, consultant and other customary fees
and other reasonable fees, expenses, costs, underwriting discounts and
commissions incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Novellus Acquisition” means the acquisition by the Borrower of Novellus
Systems, Inc., a California corporation, pursuant to that certain Agreement and
Plan of Merger, dated as of December 14, 2011, among the Borrower, as the
parent, BLMS Inc., a California corporation and wholly owned subsidiary of the
Borrower, as merger sub, and Novellus Systems, Inc.
“Novellus Convertible Notes” means the 2.65% Senior Convertible Notes due 2041
issued by Novellus Systems, Inc., a Subsidiary of the Borrower, pursuant to the
First Supplemental Indenture between Novellus Systems, Inc. and The Bank of New
York Mellon Trust Company, N.A., as Trustee, dated as of June 4, 2012, which
senior convertible notes are Guaranteed by the Borrower.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), obligations and liabilities of any of the Borrower and its
Subsidiaries to any of the Lenders, the Administrative Agent or any indemnified
party, individually or collectively, existing on November 10, 2015 or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or to the Lenders or any of their
Affiliates under any Swap Agreement or any Banking Services Agreement or in
respect of any of the Loans made or reimbursement or other obligations incurred
or any other instruments at any time evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).
“Original Commitments” means the Commitments outstanding under the Existing
Credit Agreement in effect immediately prior to the occurrence of the Effective
Date, in an aggregate amount of $900,000,000.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).
“Outside Date” means July 20, 2016 (provided, that, to the extent the Outside
Date (as defined in the Acquisition Agreement) is extended to October 20, 2016
in accordance with the terms of Section 8.1(d) of the Acquisition Agreement (in
accordance with the terms thereof as in effect on October 20, 2015), the Outside
Date shall, upon notice of such extension to the Administrative Agent from the
Borrower, be automatically extended to October 20, 2016).
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pricing Schedule” means the pricing grid set forth on Schedule I attached
hereto.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Quarterly Payment Date” means the last Business Day of each successive period
of three calendar months’ duration commencing on the Closing Date.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time two Business Days
prior to the commencement of such Interest Period as the rate at which the
relevant Reference Bank could borrow funds in the London (or other applicable)
interbank market in Dollars and for the relevant period, were it to do so by
asking for and then accepting interbank offers in reasonable market size in that
currency and for that period.
“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower and as agreed to by such
bank.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the sum of the total Loans at such time or, if no such principal
amount is then outstanding, Lenders having Commitments representing more than
50% of the aggregate Commitments at such time; provided that if the Required
Lenders are being determined with respect to a Class, then the numerator and
denominator shall be determined with respect to the Commitments and/or Loans of
such Class only.
“Responsible Officer” means a Financial Officer or any of the chief executive
officer, president, any executive vice president, any senior vice president,
chief operating officer or chief legal officer of the Borrower.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933.
“Solvency Certificate” means a solvency certificate substantially in the form
attached hereto as Exhibit B.
“Solvent” means, with respect to the Borrower and its Subsidiaries (a) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For the
purposes of the foregoing, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.
“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
November 10, 2015 or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement.
“Specified Representations” each of the representations and warranties made by
the Borrower in Sections 3.01(a), 3.02, 3.03(b), 3.03(c) (limited to indentures,
agreements and instruments with respect to committed or outstanding Material
Indebtedness of the Borrower or its Subsidiaries), 3.04(a)(ii), 3.08, 3.12, 3.15
and 3.16.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by the Board or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in Dollars, expressed in the case of each such requirement as a decimal.
Such reserve, liquid asset, fees or similar requirements shall include those
imposed pursuant to Regulation D of the Board. Eurodollar Loans shall be deemed
to be subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D of the Board. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.
“Subsidiary Guaranty” means that certain Guaranty in the form of Exhibit C
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor from time to time, as amended, restated, supplemented or otherwise
modified from time to time.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Syndication Agent” means each of Goldman Sachs Bank USA, Barclays Bank PLC,
Citibank, N.A. and Bank of America, N.A. in its capacity as syndication agent
for the term loan facility evidenced by this Agreement.
“Target” means KLA-Tencor Corporation.
“Target Material Adverse Effect” means Effect or Effects that, individually or
in the aggregate, are, or would reasonably be expected to be, materially adverse
to (a) the business, assets, properties, condition (financial or otherwise) or
results of operations of the Company and the Company Subsidiaries, taken as a
whole; provided, that none of the following will be deemed, either alone or in
combination, to be or constitute a “Target Material Adverse Effect” or be taken
into account when determining whether a “Target Material Adverse Effect” has
occurred or may, would or could occur: (i) conditions (or changes after November
10, 2015 in such conditions) in the industry in which the Company and the
Company Subsidiaries operate, (ii) general economic conditions (or changes after
November 10, 2015 in such conditions) within the U.S. or any other country,
(iii) conditions (or changes after November 10, 2015 in such conditions) in the
securities markets, credit markets, currency markets or other financial markets
in the United States or any other country, (iv) political conditions (or changes
after November 10, 2015 in such conditions) in the United States or any other
country or acts of war, sabotage or terrorism (including any escalation or
general worsening of any such acts of war, sabotage or terrorism) in the United
States or any other country, (v) earthquakes, hurricanes, tsunamis, tornadoes,
floods, mudslides, wild fires or other natural disasters, weather conditions and
other force majeure events in the United States or any other country, (vi)
changes in Law or other legal or regulatory conditions (or the interpretation
thereof) or changes in GAAP or other accounting standards (or the interpretation
thereof), (vii) the public announcement of discussions among the Parties
regarding a potential Transaction, the public announcement, execution, delivery
or performance of the Acquisition Agreement, or the identity of the Parent
Entities, (viii) changes in the Company’s stock price or the trading volume of
the Company’s stock, or any failure by the Company to meet any public estimates
or expectations of the Company’s revenue, earnings or other financial
performance or results of operations for any period, or any failure by the
Company to meet any internal budgets, plans or forecasts of its revenues,
earnings or other financial performance or results of operations (but not, in
each case, the underlying cause of such changes or failures, unless




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





such changes or failures would otherwise be excepted from this definition), and
(ix) any Claims or Actions made or brought by any of the current or former
stockholders of the Company or Parent (on their own behalf or on behalf of the
Company or Parent) against the Company or Parent arising out of the Mergers or
in connection with any other Transactions, except, in the case of each of
clauses (i) through (vi), to the extent such Effects disproportionately affect
the Company and the Company Subsidiaries, taken as a whole, in any material
respect relative to other companies of comparable size in the same industries
and geographies in which the Company and the Company Subsidiaries operate, or
(b) the ability of the Company to consummate the First Merger. Capitalized terms
used in this definition are used as defined in the Acquisition Agreement (as in
effect on October 20, 2015).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transactions” means the consummation of the Acquisition, the execution,
delivery and performance by the Loan Parties of this Agreement and the other
Loan Documents, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the other transactions contemplated hereby and the
payment of fees and expenses related thereto.
“Type” refers to whether the rate of interest on such Loan is determined by
reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “3-Year
Tranche Loan”) or by Type (e.g., a “Eurodollar Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurodollar Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations. (a). Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after November 10, 2015 in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated
manner as described therein, and such Indebtedness shall at all times be valued
at the full stated principal amount thereof.
(b)    Except as otherwise expressly provided herein, all pro forma computations
required to be made hereunder giving effect to any acquisition or disposition
for consideration in excess of $50,000,000, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated giving pro forma effect thereto (and, in the case of any pro forma
computation made hereunder to determine whether such acquisition or disposition,
or issuance, incurrence or assumption of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in Section
3.04(a)), and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of (but without giving
effect to any synergies or cost savings) and any related incurrence or reduction
of Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).

SECTION 1.05.    Status of Obligations. In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

ARTICLE II    

The Credits

SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Loans to the
Borrower in Dollars on the Closing Date in an amount not to exceed (i) with
respect to the 3-Year Tranche Loans, the Lender’s 3-Year Tranche Commitment and
(ii) with respect to the 5-Year Tranche Loans, the Lender’s 5-Year Tranche
Commitment; provided that if for any reason the full amount of any Lender’s
Commitment is not fully drawn on the Closing Date, the undrawn portion thereof
shall automatically be cancelled upon giving effect to the funding of the drawn
Loans on the Closing Date. Any amount borrowed under this Section 2.01 and
subsequently repaid or prepaid may not be reborrowed. Each Lender’s Commitment
shall terminate (or be reduced, as applicable) immediately and without further
action (i) on the Closing Date after giving effect to the funding of such
Lender’s Commitment on the Closing Date or (ii) in accordance with Sections
2.06(a) and 2.07(a).

SECTION 2.02.    Loans and Borrowings. (a). Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. Each Borrowing shall be made ratably among each
Class of Loans and each Loan shall be made as part of a Borrowing consisting of
Loans of the same Class made by the Lenders ratably in accordance with their
respective Commitments with respect to such Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(b)    Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.11, 2.12, 2.13 and 2.14 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of seven Eurodollar Borrowings outstanding
in the aggregate for Loans of all Classes.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date for such Borrowing.

SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower, promptly
followed by telephonic confirmation of such request) in the case of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Borrowing or (b) by telephone in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, one Business Day
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.    Funding of Borrowings. (a). Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City or Chicago and designated by the Borrower in the applicable Borrowing
Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.05.    Interest Elections. (a). Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election (by telephone or irrevocable written
notice) by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request signed by the Borrower. Notwithstanding any contrary provision
herein, this Section shall not be construed to permit the Borrower to (i) elect
an Interest Period for Eurodollar Loans that does not comply with Section
2.02(d) or (ii) convert any Borrowing to a Borrowing of a Type not available
under such Borrowing.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.06.    Voluntary Reduction and Termination of the Commitments and
Prepayments. (a) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that each reduction of the Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000. The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under this paragraph (a) at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or other transactions specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be allocated ratably
between each Class of Commitments then outstanding and made ratably among the
Lenders within each Class in accordance with their respective Commitments (or as
between Lenders which are Affiliates of each other, as they may determine and
notify to the Administrative Agent).
(b)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing on any Class in whole or in part, subject to prior notice
in accordance with the provisions of this Section 2.06(b). The Borrower shall
notify the Administrative Agent by written notice (promptly followed by
telephonic confirmation of such request) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, one Business Day before the date of prepayment, New York City time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount and Class(es) of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by paragraph (a), then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with paragraph (a). Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be allocated among each Class of Loans as
directed by the Borrower and applied ratably to the Loans within such Class
included in the prepaid Borrowing. Prepayments shall be accompanied by (i)
accrued interest to the extent required by Section 2.10 and (ii) break funding
payments pursuant to Section 2.13.

SECTION 2.07.    Mandatory Termination of Commitments and Reductions and
Prepayments of 3-Year Tranche Commitments and Loans.
(a)    Unless previously terminated, the Commitments shall automatically
terminate on the first to occur of (i) the consummation of the Acquisition
without drawing the Loans, (ii) the termination of the Borrower’s or the Merger
Subs’ obligations to consummate the Acquisition pursuant to the Acquisition
Agreement and (iii) the Outside Date (the date of such earliest occurrence, the
“Commitment Termination Date”).
(b)    In the event that the Borrower or any of its Subsidiaries receives
(including into escrow) following the Effective Date any Net Cash Proceeds
arising from any Debt Issuance or Equity Issuance (i) prior to the Closing Date,
then the 3-Year Tranche Commitments shall be automatically and permanently
reduced in an amount equal to 100% of such Net Cash Proceeds on the date of such
receipt by the Borrower or such Subsidiary of such Net Cash Proceeds, or (ii) on
or after the Closing Date, then the Borrower shall prepay the 3-Year Tranche
Loans in an amount equal to 100% of such Net Cash Proceeds not later than two
Business Days following such receipt by the Borrower or such Subsidiary of such
Net Cash Proceeds; provided, however, that, (i) such Net Cash Proceeds shall
first be applied to reduce any commitments or loans then outstanding under the
Bridge Facility (to the extent required by the terms thereof) before any
remaining portion thereof shall be applied to reduce the 3-Year Tranche
Commitments or 3-Year Tranche Loans, as applicable, and (ii) no more than
$630,000,000 in the aggregate of Net Cash Proceeds shall be required pursuant to
this Section 2.07(b) to be applied to reduce the 3-Year Tranche Commitments and
3-Year Tranche Loans. The Borrower shall promptly, but not later than two
Business Days, notify the Administrative Agent following the receipt by the
Borrower or such Subsidiary of any such Net Cash Proceeds and the Administrative
Agent will promptly notify each 3-Year Tranche Lender of its receipt of each
such notice.
(c)    Any termination or reduction of the Commitments pursuant to this Section
2.07 shall be permanent and Loans prepaid pursuant to this Section 2.07 may not
be reborrowed. The Administrative Agent shall promptly notify each Lender of the
termination of the Commitments. Each reduction of Commitments or prepayment of
Loans pursuant to Section 2.07(b) shall be applied, as applicable, to the 3-Year
Tranche Commitments or to the 3-Year Tranche Loans of the 3-Year Tranche Lenders
ratably in accordance with their respective portions of the 3-Year Tranche
Commitments or 3-Year Tranche Loans, respectively (or, as between any 3-Year
Tranche Lenders which are affiliated with each other, as they may otherwise
determine by written notice to the Administrative Agent).

SECTION 2.08.    Repayment of Loans; Evidence of Debt. (a). The Borrower hereby
unconditionally promises to pay:
(i)    to the Administrative Agent for the account of each 3-Year Tranche Lender
on each Quarterly Payment Date following the Closing Date, the applicable
percentage determined in accordance with the applicable grid set forth below on
the aggregate principal amount of 3-Year Tranche Loans made as of the Closing
Date;
3-Year Tranche Loans
Quarterly Payment Dates
Applicable percentage
per calendar quarter
Each Quarterly Payment Date from the Closing Date until and including the first
anniversary of the Closing Date


1.25%
Each Quarterly Payment Date from the first anniversary of the Closing Date until
and including the second anniversary of the Closing Date


1.25%
Each Quarterly Payment Date from the second anniversary of the Closing Date
until and including the third anniversary of the Closing Date


2.50%



(ii)    to the Administrative Agent for the account of each 5-Year Tranche
Lender on each Quarterly Payment Date following the Closing Date, the applicable
percentage determined in accordance with the applicable grid set forth below on
the aggregate principal amount of 5-Year Tranche Loans made as of the Closing
Date; and
5-Year Tranche Loans
Quarterly Payment Dates
Applicable percentage
per calendar quarter
Each Quarterly Payment Date from the Closing Date until and including the first
anniversary of the Closing Date


1.25%
Each Quarterly Payment Date from the first anniversary of the Closing Date until
and including the second anniversary of the Closing Date


1.25%
Each Quarterly Payment Date from the second anniversary of the Closing Date
until and including the third anniversary of the Closing Date


2.50%
Each Quarterly Payment Date from the third anniversary of the Closing Date until
and including the fourth anniversary of the Closing Date


3.75%
Each Quarterly Payment Date thereafter until and including the fifth anniversary
of the Closing Date
16.25%



(iii)    to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the applicable Maturity Date with
respect to such Loan.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the Obligations.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver a
promissory note to such Lender or its registered assigns in the form attached
hereto as Exhibit F. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein or its registered assigns.
(f)    The accounts and records maintained by the Administrative Agent referred
to in clause (c) shall be treated as part of the Register. In the event of any
inconsistency between the Register and any Lender’s records, the records as in
the Register shall govern.

SECTION 2.09.    Fees. (a). The Borrower agrees to pay to the Administrative
Agent for the account of each Lender commitment fees (the “Commitment Fees”),
which shall accrue at the Applicable Commitment Fee Rate on the daily average
amount of each Class of undrawn Commitments of such Lender during the period
from and including (i) with respect to the Original Commitments, November 10,
2015 and (ii) with respect to the Additional Commitments, the Effective Date, in
each case, to but excluding the date on which such Commitment terminates.
Accrued Commitment Fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after November
10, 2015. All Commitment Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(b)    The Borrower agrees to pay to the Administrative Agent, the Arrangers and
the Lenders the other applicable fees respectively required to be paid to them
in the amounts and the times as set forth in the Fee Letters.
(c)    All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent for distribution, in
the case of the Commitment Fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.10.    Interest. (a). The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.11.    Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the date that is two Business Days prior to the
commencement of such Interest Period for a Eurodollar Borrowing, the LIBOR
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurodollar Borrowing for any reason,
and the Administrative Agent shall reasonably determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the Reference Bank Rate shall be the LIBO
Rate for such Interest Period for such Eurodollar Borrowing; provided that if
the Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, however, that if less
than two Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the LIBO Rate for such Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate.
(b)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (after giving effect to Section 2.11(a)), for a Loan in the
applicable currency or for the applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period, then the Administrative Agent shall
give notice thereof to the Borrower and the Lenders by telephone or telecopy as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted. The Administrative Agent
shall use commercially reasonable efforts to promptly notify the Borrower if and
when the circumstances giving rise to the notice described above are no longer
in effect.

SECTION 2.12.    Increased Costs. (a). If any Change in Law shall:
(iii)    impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate);
(iv)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or
(v)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, continuing, converting into or maintaining any Loan or of maintaining
its obligation to make any




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





such Loan or to reduce the amount of any sum received or receivable by such
Lender or such other Recipient hereunder, whether of principal, interest or
otherwise, then the Borrower will pay to such Lender or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.13.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.06), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.06(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.

SECTION 2.14.    Taxes. (a). Payments Free of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





additional sums payable under this Section 2.14) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.14,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i). Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after November 10, 2015.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.14, the term “applicable
law” includes FATCA.
(j)    FATCA. Solely for purposes of determining withholding Taxes imposed under
FATCA, from and after November 10, 2015, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.15.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.12, 2.13 or 2.14, or otherwise) prior to 1:00 p.m., New York City time on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 and except that payments pursuant to Sections
2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments denominated
in the same currency received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a), 2.04(b), 2.15(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.16.    Mitigation Obligations; Replacement of Lenders. (a). If any
Lender requests compensation under Section 2.12, or the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.12, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests,




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





rights (other than its existing rights to payments pursuant to Sections 2.12 or
2.14) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.12 or payments required to be made pursuant to Section 2.14, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 2.17.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.09(a); and
(b)    the Commitment and Loans of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that, except as otherwise provided in
Section 9.02, this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender directly affected thereby.

ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Lenders, as of the Effective Date
(other than with respect to Section 3.16) and as of the Closing Date, that:

SECTION 3.01.    Organization; Powers; Subsidiaries. Each of the Borrower and
its Subsidiaries is (a) duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to carry on its business as now conducted and (c) except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required. As of the Effective Date, Schedule 3.01 hereto
identifies each Subsidiary, noting whether such Subsidiary is a Material
Domestic Subsidiary, the jurisdiction of its incorporation or organization, as
the case may be, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests owned by the Borrower and the
other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens. There are no outstanding commitments or other obligations of the
Borrower or any Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of the Borrower or any Subsidiary, excluding (i) equity awards under
employee or director compensation plans, (ii) shares subject to purchase under
the Borrower’s employee stock purchase plan, (iii) shares issuable upon
conversion of the Existing Convertible Notes, and (iv) shares issuable upon
exercise of warrants issued by the Borrower in connection with the issuance of
the Existing Convertible Notes.

SECTION 3.02.    Authorization; Enforceability. The Transactions to which each
Loan Party is a party are within such Loan Party’s organizational powers and
have been duly authorized by all necessary organizational actions and, if
required, actions by equity holders. The Loan Documents to which each Loan Party
is a party have been duly




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Loan Parties of the Loan Documents (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any
other Loan Party or any order of any Governmental Authority, (c) will not
violate or result in a default under any material indenture or other material
agreement or material instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

SECTION 3.04.    Financial Condition; No Material Adverse Change. (a). (i) The
Borrower has heretofore furnished to the Lenders or filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System its
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended June 28, 2015 reported on by
Ernst & Young LLP, independent public accountants and (ii) such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.
(b)    Since June 28, 2015, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05.    Properties. (a). Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to the Borrower and its Subsidiaries, taken as a whole, except
for defects in title that do not materially interfere with the ability of the
Borrower and its Subsidiaries taken as a whole to conduct their business as
currently conducted or to utilize such properties for their intended purposes.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to the Borrower and its Subsidiaries, taken as a whole, and the use
thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06.    Litigation, Environmental and Labor Matters. (a). Except as set
forth on Schedule 3.06, on the Effective Date there are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
(c)    There are no strikes, lockouts or slowdowns against the Borrower or any
of its Subsidiaries pending and, to their knowledge, none are threatened, in
each case, that would be material to the Borrower and its Subsidiaries taken as
a whole. The hours worked by and payments made to employees of the Borrower and
its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law relating to such
matters except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. All material payments due from
the Borrower or any of its Subsidiaries, or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as liabilities on the books of the Borrower or such Subsidiary except
as, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement under which the Borrower or any
of its Subsidiaries is bound.

SECTION 3.07.    Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






SECTION 3.08.    Margin Regulations; Investment Company Status. (a). Neither the
Borrower nor any of its Subsidiaries is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)    Neither the Borrower nor any of its Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11.    Disclosure. Neither the Information Memorandum nor any of the
other written reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to (i) the Acquired Business, such representation shall, until and
including the Closing Date, be made to the Borrower’s knowledge and (ii)
projected financial information and other forward-looking information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

SECTION 3.12.    Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 3.13.    Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14.    No Default. No Default or Event of Default (including, as of
the Effective Date, pursuant to the Existing Credit Agreement) has occurred and
is continuing.

SECTION 3.15.    Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to
reasonably ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or other Transactions will
violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.16.    Solvency. The Borrower and its Subsidiaries are, as of the
Closing Date, after giving effect to the Acquisition and the making of the Loans
and the application of proceeds thereof, on a consolidated basis, Solvent.

ARTICLE IV    

Conditions




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






SECTION 4.01.    Effective Date. This amended and restated Credit Agreement
shall not become effective unless all of the following conditions precedent have
been satisfied (or waived in accordance with Section 9.02) on or prior to the
Commitment Termination Date:
(a)    The Administrative Agent shall have received (i) a counterpart of this
Agreement and each other Loan Document signed on behalf of each party hereto and
thereto or (ii) written evidence (which may include electronic transmission of a
signed signature page of this Agreement and each other Loan Document) that each
party hereto has signed a counterpart of this Agreement and each other Loan
Document.
(b)    The Administrative Agent shall have received:
(i)    certified copies of the resolutions of the Board of Directors of the
Borrower and each Subsidiary Guarantor approving, and authorizing the execution,
delivery and performance of, this Agreement, each other Loan Document and of all
documents evidencing other necessary corporate actions and governmental
approvals, if any, with respect to this Agreement and each other Loan Documents;
(ii)    a certificate of the Secretary or an Assistant Secretary of the Borrower
and each Subsidiary Guarantor certifying the Borrower’s and such Subsidiary
Guarantors’ certificate of incorporation and by-laws, as applicable, and
certifying the names and true signatures of the officers of the Borrower and
each Subsidiary Guarantor, as applicable, authorized to sign this Agreement and
each other Loan Document; and
(iii)    a certificate from the relevant Governmental Authority dated as of a
date reasonably close to the date of such effectiveness as to the good standing
of and charter documents filed by the Borrower and each Subsidiary Guarantor.
(c)    All costs, fees, expenses (including, without limitation, legal fees and
expenses) to the extent invoiced at least two Business Days prior to the
Effective Date and the fees contemplated by the Fee Letters payable to the
Arrangers, the Administrative Agent or the Lenders shall have been paid on or
prior to the Effective Date, in each case, to the extent required by the Fee
Letters or this Agreement to be paid on or prior to the Effective Date.
Promptly upon the occurrence thereof, the Administrative Agent shall notify the
Borrower and the Lenders as to the Effective Date, and such notice shall be
conclusive and binding.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






SECTION 4.02.    Conditions Precedent to the Closing Date. The Lenders’
obligations to make Loans shall be subject to all of the following conditions
precedent having been satisfied (or waived in accordance with Section 9.02) on
or prior to the Commitment Termination Date:
(a)    The Effective Date shall have occurred.
(b)    The Acquisition shall have been (or, substantially contemporaneously with
the Borrowing, will be) consummated pursuant to the Acquisition Agreement
without giving effect to any modifications, consents, amendments or waivers
thereto that in each case are materially adverse to the interests of the Lenders
or the Arrangers, unless the Arrangers shall have provided their written consent
thereto (it being understood that any change in the purchase consideration of
less than 5% in respect of the Acquisition will be deemed not to be materially
adverse to the Lenders and the Arrangers).
(c)    Except (i) as disclosed in the Company SEC Reports filed on or after June
30, 2015 and prior to the date of the Acquisition Agreement (including exhibits
and other information incorporated by reference therein, but excluding any
amendment thereto made after the date of the Acquisition Agreement or any
forward looking disclosures set forth in any “risk factors” section, any
disclosures in any “forward looking statements” section and any other
disclosures included therein to the extent they are predictive or
forward-looking in nature); or (ii) as set forth in the Company Disclosure
Letter (as defined in the Acquisition Agreement as of October 20, 2015 and
provided to the Arrangers on such date), since June 30, 2015, there has not been
any event, condition, circumstance, development, change or effect having, or
that would reasonably be expected to have, individually or in the aggregate, a
Target Material Adverse Effect.
(d)    The Administrative Agent shall have received (except to the extent not
required by the Administrative Agent) (i) audited financial statements of the
Borrower for each of its three most recent fiscal years ended at least 60 days
prior to the Closing Date; (ii) unaudited financial statements of the Borrower
for any quarterly interim period or periods (other than the fourth fiscal
quarter) ended after the date of its most recent audited financial statements
(and corresponding periods of any prior year) and more than 40 days prior to the
Closing Date and (iii) audited and unaudited financial statements of the
Acquired Business (and any other recent, probable or pending acquisitions) and
customary pro forma financial statements of the Borrower giving effect to the
Transactions (and such other acquisitions), in each case as required by Rule
3-05 and Article 11 of Regulation S-X under the Securities Act, regardless of
when the Borrower is required to file such financial statements, and in each of
(i) through (iii) meeting the requirements of Regulation S‑X under the
Securities Act. The Administrative Agent hereby acknowledges that the Borrower’s
public filing with the SEC under the Securities Exchange Act of 1934, as
amended, of any required financial statements will satisfy the requirements of
this paragraph.
(e)    All costs, fees, expenses (including, without limitation, legal fees and
expenses) to the extent invoiced at least two Business Days prior to the Closing
Date and the fees contemplated by the Fee Letters payable to the Arrangers, the
Administrative Agent or the Lenders shall have been paid on or prior to the
Closing Date, in each case, to the extent required by the Fee Letters or this
Agreement to be paid on or prior to the Closing Date.
(f)    The Administrative Agent shall have received at least three Business Days
prior to the Closing Date all documentation and other information regarding the
Borrower and the Guarantors required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act to the extent reasonably requested at least 10
Business Days prior to the Closing Date.
(g)    The Administrative Agent shall have received customary legal opinions
from Jones Day or other counsel reasonably acceptable to the Administrative
Agent, in customary form and substance reasonably satisfactory to the
Administrative Agent and the Borrower.
(h)    At the time of and upon giving effect to the borrowing and application of
Loans on the Closing Date, (i) the Acquisition Representations and the Specified
Representations shall be true and correct, in all (except to the extent already
qualified by materiality or material adverse effect) material respects and (ii)
there shall not exist any Default or Event of Default, in each case, pursuant to
Sections 7.01(a), 7.01(b), 7.01(d) (solely with respect




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





to Sections 5.03 (with respect to the Borrower’s existence) and 5.08 and Article
VI (other than Section 6.05)), 7.01(f), 7.01(g), 7.01(h), 7.01(i), 7.01(m) and
7.01(o).
(i)    The Administrative Agent shall have received (in each case dated as of
the Closing Date) (i) an officer’s certificate from the Borrower that there has
been no change to the matters previously certified pursuant to Sections 4.01(b),
(c) and (d) (or otherwise providing updates to such certifications) and that the
conditions precedent contained in Sections 4.02(b) and (h) have been satisfied
as of the Closing Date, and (ii) a Solvency Certificate from the chief financial
officer of the Borrower substantially in the form of Exhibit B hereto.
(j)    The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






SECTION 4.03.    Determinations under Section 4.01 and 4.02. For the purposes of
determining whether the conditions precedent specified in Sections 4.01 and 4.02
have been satisfied, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with each document or other matter required thereunder
to be consented to, approved by, acceptable to or satisfactory to the Lenders,
unless the Administrative Agent shall have received notice from such Lender
prior to the Effective Date or the Closing Date, as applicable, specifying its
objection thereto.

ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower (or, if
earlier, by the date that the Annual Report on Form 10-K of the Borrower for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any automatic extension available thereunder for
the filing of such form), its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
(b)    within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or, if earlier, by the date that the
Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.05 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
(e)    promptly after Moody’s or S&P shall have announced a change in the
applicable rating established or deemed to have been established for the Index
Debt Rating, written notice of such rating change; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following
after a Responsible Officer of the Borrower obtains knowledge thereof:




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the Borrower and its Subsidiaries, taken as a whole, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






SECTION 5.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted except where the failure to do so could not,
individually or in the aggregate, reasonably be expect to result in a Material
Adverse Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are, in all
material respects, customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which customary entries are made of dealings and transactions in relation to
its business and activities, which entries will be full, true and correct in all
material respects. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that so long as
no Event of Default has occurred and is then continuing, the Borrower shall not
be responsible for the costs and expenses of the Administrative Agent for more
than one such visit, inspection or examination in any calendar year. The
Borrower acknowledges that the Administrative Agent, after exercising its rights
of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and (ii)
perform in all material respects its obligations under material agreements to
which it is a party, in the case of clauses (i) and (ii), except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used only to
finance the Acquisition and to pay fees and expenses in connection therewith. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall maintain in effect and enforce
policies and procedures designed to reasonably ensure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.09.    Subsidiary Guaranty. As promptly as possible but in any event
within 30 days (or such later date as may be agreed upon by the Administrative
Agent) after any Person becomes a Subsidiary or any Subsidiary qualifies
independently as, or is designated by the Borrower or the Administrative Agent
as, a Subsidiary Guarantor pursuant to the definition of “Material Domestic
Subsidiary”, the Borrower shall provide the Administrative Agent with written
notice thereof and shall cause each such Subsidiary which also qualifies as a
Material Domestic Subsidiary to deliver to the Administrative Agent a joinder to
the Subsidiary Guaranty (in the form contemplated thereby) pursuant to which
such Subsidiary agrees to be bound by the terms and provisions thereof, such
Subsidiary Guaranty to be accompanied by appropriate corporate resolutions,
other corporate documentation and legal opinions in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

ARTICLE VI    

Negative Covenants




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01.    Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:
(a)    the Obligations;
(b)    Indebtedness of any Subsidiary existing on November 10, 2015 and set
forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness with Indebtedness that does not increase the outstanding principal
amount thereof;
(c)    Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
(d)    Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary;
(e)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$150,000,000 at any time outstanding;
(f)    Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;
(g)    the Novellus Convertible Notes and extensions, renewals and replacements
of any such Indebtedness with Indebtedness of a similar type that does not
increase the outstanding principal amount thereof;
(h)    Indebtedness of any Subsidiary that is a Loan Party so long as, at the
time of the incurrence thereof and after giving effect thereto (on a pro forma
basis), the Borrower is in pro forma compliance with the Capitalization Covenant
or the Leverage Covenant, as determined to be applicable pursuant to Section
6.05(a);
(i)    Indebtedness of any Subsidiary that is not a Loan Party so long as the
aggregate outstanding principal amount of such Indebtedness, when aggregated
with the aggregate outstanding principal amount of Indebtedness and other
obligations permitted by Section 6.02(e), does not exceed 7.5% of Consolidated
Total Assets (calculated as of the most recently ended fiscal quarter and
determined at the time of the incurrence of such Indebtedness by reference to
the Borrower’s financial statements most recently delivered pursuant to Section
5.01(a) or (b) or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a)) at any time outstanding;
and
(j)    Indebtedness of the Target and its subsidiaries, and any extensions,
renewals and replacements of any such Indebtedness with Indebtedness that does
not increase the outstanding principal amount thereof; provided that (A) such
original Indebtedness exists on the Closing Date and is not created in
contemplation of or in connection with the Acquisition and (B) until such time
as the Target and each of its subsidiaries which is an obligor with respect to
such Indebtedness have become Loan Parties, neither the Borrower nor any
Subsidiary (other than the Target and its subsidiaries which are obligors with
respect to such original Indebtedness) shall Guarantee or otherwise become
liable (except in the case of such Indebtedness under letters of credit which
are outstanding on the Closing Date) for the payment of such Indebtedness.

SECTION 6.02.    Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on November 10, 2015 and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on November 10, 2015 and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after November 10, 2015 prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) in the case of any Subsidiary,
such security interests secure Indebtedness permitted by clause (e) of Section
6.01, (ii) such security interests and the Indebtedness secured thereby are
incurred prior to or




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





within ninety (90) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of the Borrower or any Subsidiary; and
(g)    Liens on assets of the Borrower and its Subsidiaries not otherwise
permitted above so long as the aggregate outstanding principal amount of the
Indebtedness and other obligations subject to such Liens, when aggregated with
the aggregate outstanding principal amount of Indebtedness permitted by Section
6.01(i), does not at any time exceed 7.5% of Consolidated Total Assets
(calculated as of the most recently ended fiscal quarter and determined at the
time of the incurrence of such Indebtedness by reference to the Borrower’s
financial statements most recently delivered pursuant to Section 5.01(a) or (b)
or, if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) at any time outstanding.

SECTION 6.03.    Fundamental Changes and Asset Sales. (a). The Borrower will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) any of its assets (including pursuant to a Sale and
Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
(i)    any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;
(ii)    any Subsidiary may merge into any Person that either is a Subsidiary, or
becomes a Subsidiary as a result of such transaction (provided that any such
merger involving a Subsidiary that is a Loan Party must result in such Loan
Party as the surviving entity and any such merger involving the Borrower must
result in the Borrower as the surviving entity);
(iii)    (A) any Subsidiary may sell, transfer, lease or otherwise dispose of
its assets to a Loan Party; (B) any Loan Party may sell, transfer, lease or
otherwise dispose of its assets to another Loan Party; (C) any Subsidiary that
is not a Loan Party may sell, transfer, lease or otherwise dispose of its assets
to any Domestic Subsidiary; and (D) any Foreign Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to any other Foreign Subsidiary;
(iv)    the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment in the ordinary course of business consistent with past practice, (C)
enter into licenses of technology in the ordinary course of business, and (D)
make any other sales, transfers, leases or dispositions that, together with all
other property of the Borrower and its Subsidiaries previously leased, sold or
disposed of as permitted by this clause (D) during any fiscal year of the
Borrower, does not exceed 10% of Consolidated Total Assets (calculated as of the
most recently ended fiscal quarter and determined at the time of the incurrence
of such Indebtedness by reference to the Borrower’s financial statements most
recently delivered pursuant to Section 5.01(a) or (b) or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)); and
(v)    any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than (i) businesses of the
type conducted by the Borrower, the Target and their respective subsidiaries on
the date of execution of this Agreement, (ii) other technology-related
businesses, and (iii) businesses reasonably related to clauses (i) or (ii).

SECTION 6.04.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties and (b)
transactions between or among the Borrower and its wholly owned Subsidiaries not
involving any other Affiliate.

SECTION 6.05.    Financial Covenants.
(a)    Maximum Total Indebtedness to Capitalization Ratio. The Borrower will not
permit the ratio, determined as of the end of each of its fiscal quarters ending
on and after the Closing Date, of (i) Consolidated Total Indebtedness to (ii)
Consolidated Capitalization to be greater than 0.50 to 1.00 (the “Capitalization
Covenant”); provided that if, as of the end of the first fiscal quarter
following the Closing Date, the Borrower is not in compliance with the
Capitalization Covenant, the Borrower shall be deemed not to have violated the
Capitalization Covenant so long as the Borrower does not permit the ratio,
determined at the end of each of its fiscal quarters, of (i) Consolidated Total
Indebtedness to (ii) Consolidated Adjusted EBITDA for the four fiscal quarter
period then ended to be greater than 4.50 to 1.00 (the “Leverage Covenant”). The
Leverage Covenant shall be tested in lieu of the Capitalization Covenant until
and including the earlier of (x) the end of the first two consecutive full
fiscal quarters commencing following the Closing Date that the Borrower is in
compliance with the Capitalization Covenant and (y) December 31, 2017.
(b)    Minimum Liquidity. The Borrower will not permit Liquidity, determined as
of the end of each of its fiscal quarters ending on and after the Closing Date,
to be less than $1,000,000,000; provided that in addition to the foregoing, the
Borrower shall not permit Liquidity to be less than $1,000,000,000 at the time
of, and immediately after giving effect (including giving effect on a pro forma
basis) to, any repayment or prepayment of Indebtedness of the Borrower or any
Subsidiary in an amount greater than $200,000,000.

ARTICLE VII    

Events of Default

SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09, in Article VI or in Article X;
(e)    the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clauses (a), (b) or (d) of this Section
7.01) or any other Loan Document, and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (y) any redemption, repurchase, conversion
or settlement with respect to any Convertible Debt pursuant to its terms unless
such redemption, repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(i)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)    the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m)    a Change in Control shall occur;
(n)    the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided; or
(o)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Borrower
described in clauses (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (x) at any time prior to
the Closing Date during which an Event of Default pursuant to clauses (a), (b),
(h) or (i) above has occurred and is continuing, terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (y) at any time on or
following the Closing Date during which any Event of Default has occurred and is
continuing, declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clauses (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






ARTICLE VIII    

The Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
None of the Lenders or other Persons, if any, identified in this Agreement as an
Arranger, Syndication Agent or Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of such Lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders or such other Persons shall have or
be deemed to have a fiduciary relationship with any Lender. Each Lender hereby
makes the same acknowledgments with respect to the relevant Lenders and such
other Persons in their respective capacities as Arranger, Syndication Agent or
Documentation Agent, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX    

Miscellaneous




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






SECTION 9.01.    Notices. (a). Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at Lam Research Corporation, 4650 Cushing
Parkway, Fremont, California 94538, Attention of Odette Go, Treasurer, (Telecopy
No. 510-572-1586; Telephone No. 510-572-5151; electronic mail address:
treasuryorg@lamresearch.com);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of April Yebd (Telecopy No.
888-292-9533; Telephone No. 312-732-2628; electronic mail address:
april.yebd@jpmorgan.com and JPM.agency.cri@jpmorgan.com), with a copy to
JPMorgan Chase Bank, N.A., 1301 2nd Avenue, Floor 25, Seattle, Washington 98101,
Attention of Timothy Lee (electronic email address: timothy.d.lee@jpmorgan.com);
and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems (including via
electronic mail), to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender by means of electronic communications pursuant
to this Section, including through an Electronic System.

SECTION 9.02.    Waivers; Amendments. (a). No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.15(b) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (vi) release the Company from its obligations under
Article X or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Subsidiary Guaranty, in each case, without the
written consent of each Lender; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative Agent
(it being understood that any change to Section 2.22 shall require the consent
of the Administrative Agent). At the Borrower’s option, any amendment, waiver or
modification may apply to only one Class, in which case only the specified
number or percentage of Lenders of such Class shall be needed to approve such
amendment, waiver or modification (e.g., the Required Lenders of that Class or
all Lenders of that Class, as applicable); provided, that any such amendment,
waiver or modification that provides Guarantees and/or collateral to one Class
and not the other prior to the Maturity Date of the other Class shall require
the consent of the Required Lenders of both Classes voting together.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.
(c)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) the outstanding principal amount of its Loans and all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 2.12 and 2.14, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under Section
2.13 had the Loans of such Non-Consenting Lender been prepaid on such date
rather than sold to the replacement Lender.
(d)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a). The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and the Arrangers, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out-of-pocket expenses incurred by the
Administrative Agent, any Arranger or any Lender, including the reasonable fees,
charges and disbursements of any counsel for the Administrative Agent, any
Arranger or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement and any other Loan Document, including
its rights under this Section, or in connection with the Loans made, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent, each Arranger,
each Syndication Agent, each Documentation Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, cost and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or material
breach of the Loan Documents by such Indemnitee or (B) arise from disputes among
such Indemnitees other than any claims against the Administrative Agent in its
capacity or in fulfilling its role as agent with respect to the Loans and other
than any claims arising out of any act or omission on the part of the Borrower
or its Affiliates; provided, that any legal expenses shall be limited to one
counsel for all Indemnitees taken as a whole and if reasonably necessary, a
single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions) and, solely in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
affected Indemnitees similarly situated taken as a whole. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s ratable share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable law, neither the Borrower nor any
Indemnitee shall assert, and each of the Borrower and the Administrative Agent
hereby waives, on its own behalf and on behalf of its Related Parties, any claim
against any Indemnitee (in the case of such waiver by the Borrower) or against
the Borrower (in the case of such waiver by any Indemnitee) (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that nothing contained in this Section 9.03(d) shall limit the Borrower’s
indemnification obligations set forth in Section 9.03(b).
(e)    All amounts due under this Section shall be payable not later than 15
days after written demand therefor.

SECTION 9.04.    Successors and Assigns. (a). The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    %4. Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.
(iv)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless each of the Borrower and the Administrative Agent




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender, (c)
the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
(v)    Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(vi)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(vii)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04(b), 2.15(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.15 and 2.16 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.12 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.15(c) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary Guarantor against any of
and all of the Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a). This Agreement shall be construed in accordance with and governed by the
law of the State of New York; provided, that (i) the interpretation of the
definition of Target Material Adverse Effect and whether or not a Target
Material Adverse Effect has occurred, (ii) the determination of the accuracy of
any Acquisition Representations and whether as a result of any inaccuracy
thereof the Borrower, the Merger Subs or their respective affiliates have the
right to terminate their respective obligations under the Acquisition Agreement,
or to decline to consummate the Transactions pursuant to the Acquisition
Agreement and (iii) the determination of whether the Transactions have been
consummated in accordance with the terms of the Acquisition Agreement, in each
case, shall be governed by, and construed and interpreted solely in accordance
with, the laws of the State of Delaware without giving effect to conflicts of
laws principles that would result in the application of the law of any other
state.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, partners, members, employees and agents, including
accountants, legal counsel, independent auditors and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations or (iii) any credit insurance
provider relating to the Borrower and its obligations, (g) with the consent of
the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section, (ii) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than the Borrower or (iii) was already lawfully in the
Lender’s possession on a non-confidential basis or is independently developed by
the Lender. For the purposes




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a non-confidential
basis prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent, each Arranger and each Lender may disclose the existence
of this Agreement and the information about this Agreement to market data
collectors, similar services providers to the lending industry, and service
providers to the Administrative Agent, each Arranger and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14.    Releases of Subsidiary Guarantors.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.
(b)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary.
(c)    At such time as the principal and interest on the Loans, the fees,
expenses and other amounts payable under the Loan Documents and the other
Obligations (other than obligations under any Swap Agreement or any Banking
Services Agreement, and other Obligations expressly stated to survive such
payment and termination) shall have been paid in full in cash, the Commitments
shall have been terminated, the Subsidiary Guaranty and all




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 9.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Arrangers, the Lenders,
the Syndication Agents and the Documentation Agents are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Arrangers, the Lenders, the Syndication Agents, the Documentation Agents and
their respective Affiliates, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Arrangers, the Lenders, the Syndication Agents, the Documentation Agents and
their respective Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Arranger, Lender,
Syndication Agent, Documentation Agent or any of their respective Affiliates has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Arrangers, the Lenders, the Syndication Agents, the
Documentation Agents and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Arranger, Lender, Syndication Agent,
Documentation Agent or any of their respective Affiliates has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against each of the Arrangers, the Lenders, the Syndication Agents,
the Documentation Agents and their respective Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 9.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






ARTICLE X    

Borrower Guarantee
In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries. The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.
The Borrower represents to the Lenders and the Administrative Agent that as of
November 10, 2015, and on each date on which a Transaction (as defined in any
ISDA Agreement or similar agreement entered into between the Lenders or any of
their Affiliates and any Subsidiary) is entered into, it is an “eligible
contract participant,” as such term is defined in the U.S. Commodity Exchange
Act, (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor
statute, and covenants that it will continue to maintain such status until all
of its obligations hereunder have been satisfied.
The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Borrower hereunder shall not be affected by (a) the failure
of any applicable Lender (or any of its Affiliates) to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Swap Agreement or otherwise;
(b) any extension or renewal of any of the Specified Ancillary Obligations; (c)
any rescission, waiver, amendment or modification of, or release from, any of
the terms or provisions of this Agreement, any other Loan Document, any Banking
Services Agreement, any Swap Agreement or other agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Specified Ancillary Obligations; (e) the failure of any applicable Lender (or
any of its Affiliates) to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Specified Ancillary Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any Subsidiary or any
other guarantor of any of the Specified Ancillary Obligations; (g) the
enforceability or validity of the Specified Ancillary Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Specified Ancillary
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Subsidiary or any other guarantor of any of the
Specified Ancillary Obligations, for any reason related to this Agreement, any
other Loan Document, any Banking Services Agreement, any Swap Agreement, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Subsidiary or any other guarantor of
the Specified Ancillary Obligations, of any of the Specified Ancillary
Obligations or otherwise affecting any term of any of the Specified Ancillary
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of the Borrower to subrogation.
The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent or any Lender in favor of any Subsidiary
or any other Person.
The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever
(other than payment in full of the Specified Ancillary Obligations), by reason
of the invalidity, illegality or unenforceability of any of the Specified
Ancillary Obligations, any impossibility in the performance of any of the
Specified Ancillary Obligations or otherwise.




SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).
In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Borrower hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon. The Borrower
further agrees that if payment in respect of any Specified Ancillary Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York or Chicago and if, by reason of any Change in Law, disruption of
currency or foreign exchange markets, war or civil disturbance or other event,
payment of such Specified Ancillary Obligation in such currency or at such place
of payment shall be impossible or, in the reasonable judgment of any applicable
Lender (or any of its Affiliates), disadvantageous to such applicable Lender (or
any of its Affiliates) in any material respect, then, at the election of such
applicable Lender, the Borrower shall make payment of such Specified Ancillary
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York or Chicago as is designated by such
applicable Lender (or its Affiliate) and, as a separate and independent
obligation, shall indemnify such applicable Lender (and any of its Affiliates)
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.
Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).
Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Obligations (other than
contingent indemnity obligations not yet due and payable).


[Signature Pages Follow]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
LAM RESEARCH CORPORATION,
as the Borrower
By
    /s/ Douglas R. Bettinger    
Name: Douglas R. Bettinger
Title: Executive Vice President and

Chief Financial Officer


JPMORGAN CHASE BANK, N.A.,
individually as a Lender and as Administrative Agent
By
    /s/ Timothy D. Lee    
Name: Timothy D. Lee
Title: Vice President



GOLDMAN SACHS BANK USA, as a Lender
By
    /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory



BARCLAYS BANK PLC, as a Lender
By
    /s/ Vanessa Kurbatskiy    
Name: Vanessa Kurbatskiy
Title: Vice President



CITIBANK, N.A., as a Lender
By
    /s/ Matthew Sutton    
Name: Matthew Sutton
Title: Vice President



BANK OF AMERICA, N.A., as a Lender
By
    /s/ Mukesh Signh    
Name: Mukesh Signh
Title: Vice President



BNP PARIBAS, as a Lender
By
    /s/ Greg Paul    
Name: Greg Paul
Title: Managing Director

By
    /s/ Todd Rodgers    
Name: Todd Rodgers
Title: Director

MIZUHO BANK, LTD., as a Lender
By
    /s/ Bertram H. Tang    
Name: Bertram H. Tang
Title: Authorized Signatory



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
By
    /s/ Lillian Kim    
Name: Lillian Kim
Title: Director



WELLS FARGO BANK, N.A., as a Lender
By
    /s/ Matthew S. Thoreson    
Name: Matthew S. Thoreson
Title: Senior Vice President



DBS BANK LTD., as a Lender
By
    /s/ Santanu Mitra    
Name: Santanu Mitra
Title: Senior Vice President



HSBC BANK USA, N.A., as a Lender
By
    /s/ Christian B. Sumulong    
Name: Christian B. Sumulong
Title: Vice President



PNC BANK, NATIONAL ASSOCIATION, as a Lender
By
    /s/ David B. Mitchell    
Name: David B. Mitchell
Title: Executive Vice President



SUNTRUST BANK, as a Lender
By
    /s/ Min Park    
Name: Min Park
Title: Vice President







SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






SCHEDULE I
PRICING SCHEDULE
Index Debt Ratings (Moody’s/S&P)
3-Year Tranche Loans/Commitments
5-Year Tranche Loans/Commitments
Applicable Rate
Applicable Commitment Fee Rate
Applicable Rate
Applicable Commitment Fee Rate
ABR Loans
Eurodollar Loans
ABR Loans
Eurodollar Loans
Level 1: ≥ A3/A-
0 bps
100.0 bps
10.0 bps
12.5 bps
112.5 bps
12.5 bps
Level 2: Baa1/BBB+
12.5 bps
112.5 bps
12.5 bps
25.0 bps
125.0 bps
15.0 bps
Level 3: Baa2/BBB
25.0 bps
125.0 bps
15.0 bps
50.0 bps
150.0 bps
20.0 bps
Level 4: Baa3/BBB-
50.0 bps
150.0 bps
20.0 bps
75.0 bps
175.0 bps
25.0 bps
Level 5: < Ba1/BB+
75.0 bps
175.0 bps
25.0 bps
100.0 bps
200.0 bps
30.0 bps



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect an Index Debt Rating (other than by reason of the circumstances referred
to in the last sentence hereof), then such rating agency shall be deemed to have
established a rating in Level 5; (ii) if the Index Debt Ratings established or
deemed to have been established by Moody’s and S&P shall fall within different
Levels, the Level then in effect shall be based on the higher of the two ratings
unless one of the two ratings is two or more Levels lower than the other, in
which case the Level then in effect shall be determined by reference to the
Level next below that of the higher of the two ratings; and (iii) if the Index
Debt Ratings established or deemed to have been established by Moody’s and S&P
shall be changed (other than as a result of a change in the rating system of
Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to the this Agreement or otherwise. Each change
in the Applicable Rate or Applicable Commitment Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this provision to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable Rate
and the Applicable Commitment Fee Rate shall be determined by reference to the
rating most recently in effect prior to such change or cessation.










SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------


EXECUTION VERSION




SCHEDULE 2.01


COMMITMENTS


Lender
3-Year Tranche Commitment
5-Year Tranche Commitment
Goldman Sachs Bank USA
$94,375,000.00
$48,125,000.00
JPMorgan Chase Bank, N.A.
$94,375,000.00
$48,125,000.00
Barclays Bank PLC
$94,375,000.00
$48,125,000.00
Citibank, N.A.
$94,375,000.00
$48,125,000.00
Bank of America, N.A.
$149,166,666.67
$40,833,333.33
BNP Paribas
   Bank of the West
   First Hawaiian Bank
$0
$15,833,333.33
$29,166,666.67
$0
$0
$25,000,000.00
Deutsche Bank AG New York Branch
$29,166,666.67
$40,833,333.33
Mizuho Bank, Ltd.
$79,166,666.67
$40,833,333.33
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$79,166,666.67
$40,833,333.33
Wells Fargo Bank, N.A.
$79,166,666.67
$40,833,333.33
DBS Bank Ltd.
$65,625,000.00
$21,875,000.00
HSBC Bank USA, National Association
$15,625,000.00
$21,875,000.00
PNC Bank, National Association
$50,625,000.00
$21,875,000.00
SunTrust Bank
$50,625,000.00
$21,875,000.00
Total
$1,005,000,000.00
$525,000,000.00







A-1



--------------------------------------------------------------------------------






SCHEDULE 3.01

SUBSIDIARIES
 
Subsidiary
Jurisdiction of Organization
 
Lam Research Management GmbH
Austria
 
Lam Research AG
Austria
 
IPEC International Sales FSC Ltd
Barbados
 
IPEC FSC Ltd
Barbados
 
Lam Research Belgium BVBA
Belgium
 
Lam Research International Holdings Ltd.
Cayman Islands
 
Lam Research Service Co., Ltd.
China
 
Lam Research (Shanghai) Co., Ltd.
China
 
Novellus Systems International Trading Co. Ltd.
China
 
Novellus Systems Semiconductor Equipment Co., Ltd.
China
 
Lam Research SAS
France
 
Lam Research GmbH
Germany
 
Lam Research (H.K.) Limited
Hong Kong
 
Novellus Systems Service (Hong Kong) Limited
Hong Kong
 
Lam Research (India) Private Ltd.
India
 
Novellus Systems Ireland Ltd.
Ireland
 
Lam Research (Ireland) Limited
Ireland
 
Lam Research Services Ltd.
Israel
 
GaSonics Israel Ltd.
Israel
 
Lam Research (Israel) Ltd.
Israel
 
Lam Research S.r.l.
Italy
 
Lam Research Co., Ltd.
Japan
Lam Research Luxembourg S.à r.l.
Luxembourg
Lam Research Malaysia Sdn. Bhd.
Malaysia
Lam Research IAG International HC B.V.
Netherlands
Novellus Systems International B.V.
Netherlands
Lam Research B.V.
Netherlands
Lam Research International B.V.
Netherlands
Corus Manufacturing Ltd. (in process of changing its name to Lam Research Korea
Manufacturing LLC)
Republic of Korea
Lam Research Korea LLC YH
Republic of Korea
Lam Research Korea Limited
Republic of Korea
Novellus Singapore Holdings Pte. Ltd.
Singapore
Novellus Systems International BV, Singapore Branch
Singapore
Lam Research Singapore Pte Ltd
Singapore
Novellus Systems (Schweiz) Holding GmbH in Liquidation
Switzerland
Voumard Machines Co SARL in Liquidation
Switzerland
Lam Research Holding GmbH
Switzerland
Lam Research International Sàrl
Switzerland
Lam Research (H.K.) Limited, Taiwan Branch
Taiwan
Lam Research Co., Ltd.
Taiwan
Novellus Systems, Inc.
U.S. (California)



A-1



--------------------------------------------------------------------------------





 
Subsidiary
Jurisdiction of Organization
Novellus Systems International, LLC
U.S. (California)
Silfex, Inc.
U.S. (Delaware)
Lam Research International Holding Company
U.S. (Delaware)
Novellus International Holdco, LLC.
U.S. (Delaware)
Farsight Capital, LLC (f/k/a Novellus Development Company, LLC)
U.S. (Delaware)
SpeedFam-IPEC International Services, LLC
U.S. (Delaware)
Topeka Merger Sub 1, Inc.
U.S. (Delaware)
Topeka Merger Sub 2, Inc.
U.S. (Delaware)
Topeka Merger Sub 3, Inc.
U.S. (Delaware)
Lam Research Illinois IAG, Inc
U.S. (Illinois)
LamKT I, LLC
U.S. (Delaware)
Lam Research Ltd.
United Kingdom
Metryx, Ltd.
United Kingdom

All Subsidiaries are 100% owned by the Borrower or its other Subsidiaries
(excluding directors’ qualifying shares as required by law).
As of the date of the Effective Date, no Subsidiary is a Material Domestic
Subsidiary.


A-2
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------







SCHEDULE 3.06

LITIGATION


The Borrower, the Target, the Merger Subs, as well as the members of the
Target’s board of directors, were named as defendants in four lawsuits brought
by stockholders of the Target. On February 5, 2016, an agreement in principle
was reached with the plaintiffs in three such lawsuits to settle those actions
(the “Actions”). Pursuant to the agreement in principle, as set forth in a
signed memorandum of understanding (“MOU”), the parties agreed to resolve
disputed legal claims and the Target and the Borrower made certain supplemental
disclosures regarding the proposed Acquisition. None of the defendants in the
Actions has admitted wrongdoing of any kind, including that there were any
inadequacies in any disclosure, any breach of any fiduciary duty or aiding or
abetting any of the foregoing, and the agreement in principle does not affect
the merger consideration to be paid to stockholders of the Target in connection
with the Acquisition. In light of the MOU, the plaintiff in the fourth action
agreed to dismiss his action, and such action was subsequently dismissed on
February 17, 2016.
 
The agreement in principle set forth in the MOU is expected to be further
memorialized in a stipulation of settlement, which will be subject to customary
terms and conditions, including court approval, and will include an agreement by
the plaintiffs, on behalf of a class of stockholders of the Target, to provide a
release of claims of stockholders of the Target against the Target, the
Borrower, the Merger Subs, and their respective officers and directors. There
can be no assurance that the parties will ultimately enter into a stipulation of
settlement, or that court approval will be obtained of any stipulation of
settlement that the parties may enter into. If the stipulation of settlement is
not ultimately entered into or is not approved by the court, then the agreement
in principle will be of no force and effect.


A-3
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------







SCHEDULE 6.01

SUBSIDIARY INDEBTEDNESS
1.
All letters of credit issued by any Subsidiary of the Borrower pursuant to the
Continuing Agreement for Standby Letters of Credit dated as of May 6, 2014,
between Lam Research Corporation and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

2.
All letters of credit issued by any Subsidiary of the Borrower pursuant to the
Continuing Agreement for Commercial & Standby Letters of Credit dated as of
October 9, 2015, between Lam Research Corporation and JPMorgan Chase Bank, N.A.
and its subsidiaries and affiliates.

3.
Bank Guaranty Facility of KRW 5,000,000,000 between Deutsche Bank AG Seoul
Branch and Lam Research Korea LLC YH, dated September 2013.

4.
Letter of Credit Facility of USD 89,900 between Deutsche Bank AG New York Branch
and Novellus Systems Inc., dated May 26, 2015.

5.
Letter of Credit Facility of EUR 86,200 between Deutsche Bank AG New York Branch
and Novellus Systems Inc., dated May 20, 2015.

6.
Letter of Credit Facility of INR 300,000 between Deutsche Bank AG and Novellus
Systems (India) Pvt. Ltd, dated August 22, 2012.

7.
Letter agreement dated as of September 6, 2006, between RBS plc (as successor to
ABN AMRO Bank N.V.) and the Borrower with respect to a $5,000,000 uncommitted
facility to the Borrower and certain of its Subsidiaries.

8.
Continuing Agreement for Standby Letters of Credit dated as of May 10, 2010,
between Novellus Systems, Inc. and Deutsche Bank AG New York Branch.

9.
All letters of credit issued by any Subsidiary of the Borrower pursuant to the
letter agreement dated as of November 19, 2014, between MUFG Union Bank, N.A.
and the Borrower with respect to a $10,000,000 letter of credit facility.



A-4
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------







SCHEDULE 6.02

LIENS
1.
Liens granted under the Continuing Agreement for Standby Letters of Credit dated
as of May 6, 2014, between Lam Research Corporation and The Bank of
Tokyo-Mitsubishi UFJ, Ltd.

2.
Liens granted under the Continuing Agreement for Commercial & Standby Letters of
Credit dated as of October 9, 2015, between Lam Research Corporation and
JPMorgan Chase Bank, N.A. and its subsidiaries and affiliates.

3.
Liens granted under the Continuing Agreement for Standby Letters of Credit dated
as of May 10, 2010, between Novellus Systems, Inc. and Deutsche Bank AG New York
Branch.







A-5
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------


EXECUTION VERSION




EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each]2 Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that rights and obligations of [the Assignors] [the
Assignees]3 hereunder are several and not joint.]4 Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below, receipt of a copy of which is hereby acknowledged by [the]
[each] Assignee. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)] [the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by [the] [any] Assignor
to [the] [any] Assignee pursuant to clause (i) above (the rights and obligations
sold and assigned pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the] [an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.
1.    Assignor[s]:        ______________________________________________
2.    Assignee[s]:        ______________________________________________

            [and is an [Affiliate] [Approved Fund] of [identify Lender]5]
3.    Borrower(s):         Lam Research Corporation    
4.    Administrative Agent:     JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit                 Agreement
5.
Credit Agreement:        The Amended and Restated Term Loan Agreement, dated as
of May 13, 2016 among Lam Research Corporation, the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as     Administrative Agent, and the other agents
parties thereto (as further amended, the     “Credit Agreement”)

___________________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.



A-1



--------------------------------------------------------------------------------





2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as applicable.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 Select as applicable.



6.    Assigned Interest[s]:






Assignor[s]6






Assignee[s]7
Aggregate Amount of Commitment/Loans for all Lenders8
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans9




CUSIP
Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:     ______________________________________________]10 


[Remainder of Page Intentionally Left Blank]






___________________________
6 List each Assignor, as appropriate.
7 List each Assignee, as appropriate.
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.




A-2
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






Effective Date: [                      ], 20[   ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]11 
[NAME OF ASSIGNOR]




By:    ______________________________________________

    Name:
Title:




ASSIGNEE[S]12 
[NAME OF ASSIGNEE]




By:_______________________________________________

    Name:
Title:
    
















































________________________________
11 Add additional signature blocks as needed.
12 Add additional signature blocks as needed.




A-3



--------------------------------------------------------------------------------






Consented to and Accepted:
JPMORGAN CHASE BANK, N.A.,
Administrative Agent




By:    ______________________________________________
Name:
Title:


[Consented to:]13 
LAM RESEARCH CORPORATION




By:    ______________________________________________
Name:
Title:
































_____________________________
13 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




A-4



--------------------------------------------------------------------------------








ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The] [Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents, (iii)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.
1.2    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under Section 9.04 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(ii) it satisfies the requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to acquire [the] [the relevant]
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the] [the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the] [the
relevant] Assigned Interest and either it, or the Person exercising discretion
in making its decision to acquire [the] [the relevant] Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [the relevant] Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vi) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the] [the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by [the] [the relevant]
Assignee and [the] [the relevant] Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Electronic




Annex I to Exhibit A
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------

EXECUTION VERSION


System shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.




Annex I to Exhibit A
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






EXHIBIT B
SOLVENCY CERTIFICATE
This Solvency Certificate, dated as of [        ], 20[ ] (this “Certificate”) is
delivered pursuant to Section 4.02(i) of that certain Amended and Restated Term
Loan Agreement, dated as of May 13, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lam Research Corporation (the “Company”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.


The undersigned hereby certifies, solely in such undersigned’s capacity as chief
financial officer of the Company, and not individually, that as of the date
hereof, after giving effect to the consummation of the Transactions, including
the making of the Loans under the Credit Agreement, and after giving effect to
the application of the proceeds of such Indebtedness:


1.
the fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;



2.
the present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;



3.
the Company and its Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and



4.
the Company and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.


[Signature Page Follows]








B-1
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.




LAM RESEARCH CORPORATION




By:    ______________________________________________
Name:


Title:










B-2
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF
SUBSIDIARY GUARANTY
GUARANTY
THIS GUARANTY (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is made as of [      ],
20[ ], by and among each of the undersigned (the “Initial Guarantors” and along
with any additional Subsidiaries of the Borrower which become parties to this
Guaranty by executing a supplement hereto in the form attached as Annex I, each,
a “Guarantor” and collectively, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations (as
defined below), under the Credit Agreement referred to below.
W I T N E S S E T H
WHEREAS, Lam Research Corporation, a Delaware corporation (the “Borrower”), the
institutions from time to time parties thereto as lenders (the “Lenders”), and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”), have entered into a certain Amended and Restated Term
Loan Agreement, dated as of May 13, 2016 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrower;
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and
WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrower;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1.     Definitions. Capitalized terms defined in the Credit Agreement
and not otherwise defined herein have, as used herein, the respective meanings
provided for therein.
SECTION 2.     Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan) that:
(A)     It is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
(B)     This Guaranty and the obligations contemplated hereunder are within its
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. This
Guaranty has been duly executed and delivered by it and constitutes a legal,
valid and binding obligation of such Guarantor, respectively, enforceable
against such Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency,






C-1
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
(C)     The execution and delivery by it of this Guaranty and the consummation
by it of the transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
its charter, by-laws or other organizational documents or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture or other material agreement or material instrument binding
upon it or its assets, or give rise to a right thereunder to require any payment
to be made by it, and (d) will not result in the creation or imposition of any
Lien on any of its assets.
In addition to the foregoing, each of the Guarantors covenants that, until the
payment in full of the Guaranteed Obligations in cash (other than contingent
indemnity obligations not yet due and payable), and the termination, expiry or
cash collateralization of any and all commitments by the Lenders to make Loans
and other extensions of credit under the Credit Agreement (the collective
occurrence of which is referred to herein as “Payment and Termination in Full”)
it will, and, if necessary, will enable the Borrower to, fully comply with those
covenants and agreements of the Borrower applicable to such Guarantor set forth
in the Credit Agreement.
SECTION 3.     The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, as primary obligor and not as surety merely, jointly with the other
Guarantors and severally, the full and punctual payment and performance when due
(whether at stated maturity, upon acceleration or otherwise) of the Obligations
(other than Obligations arising or incurred to the Lenders or any of their
Affiliates under any Swap Agreement or any Banking Services Agreement),
including, without limitation, (i) the principal of and interest on each Loan
made to the Borrower pursuant to the Credit Agreement and (ii) all other amounts
payable by the Borrower or any of its Subsidiaries under the Credit Agreement
and the other Loan Documents (other than any Swap Agreement or any Banking
Services Agreement) (all of the foregoing being referred to collectively as the
“Guaranteed Obligations” and the holders from time to time of the Guaranteed
Obligations being referred to collectively as the “Holders of Guaranteed
Obligations”). Upon (x) the failure by the Borrower or any of its Affiliates, as
applicable, to pay punctually any such amount or perform such obligation, and
(y) such failure continuing beyond any applicable grace or notice and cure
period to the extent applicable, each of the Guarantors agrees that it shall
forthwith on demand pay such amount or perform such obligation at the place and
in the manner specified in the Credit Agreement or the relevant Loan Document,
as the case may be. Each of the Guarantors hereby agrees that this Guaranty is
an absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection. Each of the Guarantors hereby irrevocably and
unconditionally agrees, jointly and severally with the other Guarantors, that if
any obligation guaranteed by it is or becomes unenforceable, invalid or illegal,
it will, as an independent and primary obligation, indemnify the Holders of
Guaranteed Obligations immediately on demand against any cost, loss or liability
they incur as a result of the Borrower or any of its Affiliates not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by such Guarantor under this Guaranty on the date when it
would have been due (but so that the amount payable by each Guarantor under this
indemnity will not exceed the amount which it would have had to pay under this
Guaranty if the amount claimed had been recoverable on the basis of a guaranty).
SECTION 4.     Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(A)     any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;


C-2
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





(B)     any modification or amendment of or supplement to the Credit Agreement
or any other Loan Document, including, without limitation, any such amendment
which may increase the amount of, or the interest rates applicable to, any of
the Obligations guaranteed hereby;
(C)     any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
(D)     any change in the corporate, partnership or other existence, structure
or ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;
(E)     the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
(F)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;
(G)     the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;
(H)     the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;
(I)     any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(J)     the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;
(K)     the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(L)     any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the


C-3
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





provisions of this Section 4, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder except as provided in Section 5.
SECTION 5.     Continuing Guarantee; Discharge Only Upon Payment and Termination
In Full; Reinstatement In Certain Circumstances. Each of the Guarantors’
obligations hereunder shall constitute a continuing and irrevocable guarantee of
all Guaranteed Obligations now or hereafter existing and shall remain in full
force and effect until Payment and Termination in Full has occurred. If at any
time any payment of the principal of or interest on any Loan or any other amount
payable by the Borrower or any other party under the Credit Agreement or any
other Loan Document (including a payment effected through exercise of a right of
setoff) is rescinded, or is or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise (including
pursuant to any settlement entered into by a Holder of Guaranteed Obligations in
its discretion), each of the Guarantors’ obligations hereunder with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time. The parties hereto acknowledge and agree that each of the
Guaranteed Obligations shall be due and payable in Dollars.
SECTION 6.     General Waivers; Additional Waivers.
(A)     General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.
(B)     Additional Waivers. Notwithstanding anything herein to the contrary,
each of the Guarantors hereby absolutely, unconditionally, knowingly, and
expressly waives:
(i)     any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
(ii)     (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (d)
notice of any adverse change in the financial condition of the Borrower or of
any other fact that might increase such Guarantor’s risk hereunder; (e) notice
of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;
(iii)     its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any collateral provided by the other Guarantors, or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;
(iv)     (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations (other than


C-4
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





Payment and Termination in Full); (b) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor; (c) any defense such Guarantor
has to performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Guaranteed Obligations’ rights or remedies against the
other Guarantors; the alteration by the Administrative Agent and the other
Holders of Guaranteed Obligations of the Guaranteed Obligations; any discharge
of the other Guarantors’ obligations to the Administrative Agent and the other
Holders of Guaranteed Obligations by operation of law as a result of the
Administrative Agent’s and the other Holders of Guaranteed Obligations’
intervention or omission; or the acceptance by the Administrative Agent and the
other Holders of Guaranteed Obligations of anything in partial satisfaction of
the Guaranteed Obligations; and (d) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and
(v)     any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect (or any successor statute), to limit the amount of,
or any collateral securing, its claim against the Guarantors.
SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
(A)     Subordination of Subrogation. Until Payment and Termination in Full has
occurred, the Guarantors (i) shall have no right of subrogation with respect to
such Guaranteed Obligations, (ii) waive any right to enforce any remedy which
the Holders of Guaranteed Obligations or the Administrative Agent now have or
may hereafter have against the Borrower, any endorser or any guarantor of all or
any part of the Guaranteed Obligations or any other Person, and (iii) waive any
benefit of, and any right to participate in, any security or collateral given to
the Holders of Guaranteed Obligations and the Administrative Agent to secure the
payment or performance of all or any part of the Guaranteed Obligations or any
other liability of the Borrower to the Holders of Guaranteed Obligations. Should
any Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations until Payment and Termination in Full has occurred and (B) waives
any and all defenses available to a surety, guarantor or accommodation
co-obligor until Payment and Termination in Full has occurred. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the other Holders of Guaranteed Obligations and shall
not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Guaranteed Obligations and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 7(A).
(B)     Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each, an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing and the Administrative Agent instructs
such Guarantor otherwise, such Guarantor may


C-5
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until Payment and Termination in Full
has occurred and all financing arrangements pursuant to any Loan Document have
been terminated. If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until Payment and
Termination in Full has occurred. Should any payment, distribution, security or
instrument or proceeds thereof be received by the applicable Guarantor upon or
with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to Payment and Termination in Full and the termination of all financing
arrangements pursuant to any Loan Document among the Borrower and the Holders of
Guaranteed Obligations, such Guarantor shall receive and hold the same in trust,
as trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until Payment and Termination in Full has occurred,
no Guarantor will assign or transfer to any Person (other than the
Administrative Agent) any claim any such Guarantor has or may have against any
Obligor.
SECTION 8.     Contribution with Respect to Guaranteed Obligations.
(A)     To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following Payment and Termination in Full, such Guarantor shall
be entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
(B)     As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.


C-6
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





(C)     This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(D)     The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
(E)     The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon Payment and Termination in Full.
SECTION 9.     Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar federal or state statute or common law. In determining
the limitations, if any, on the amount of any Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.
SECTION 10.     Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Credit Agreement or any other Loan Document shall nonetheless be payable by
each of the Guarantors hereunder forthwith on demand by the Administrative
Agent.
SECTION 11.     Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Borrower at the
address of the Borrower set forth in the Credit Agreement or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of such
Article IX.
SECTION 12.     No Waivers. No failure or delay by the Administrative Agent or
any other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.
SECTION 13.     Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement or the other Loan Documents in accordance with the
respective terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.
SECTION 14.     Changes in Writing. Other than in connection with the addition
of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.
SECTION 15.     GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


C-7
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





SECTION 16.     CONSENT TO JURISDICTION; JURY TRIAL; SERVICE OF PROCESS.
(A)     CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH GUARANTOR AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(B)     WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR
HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.
(C)     SERVICE OF PROCESS. EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE IX OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
SECTION 17.     No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
SECTION 18.     Taxes, Expenses of Enforcement, Etc.
(A)     Taxes.
(i)     Any and all payments by or on account of any obligation of any Guarantor
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such


C-8
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





payment by a withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(ii)     The Guarantors shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.
(iii)     As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority pursuant to this Section, such Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(iv)     The Guarantors shall indemnify each Recipient, within ten days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(v)     By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.14(f) of the Credit Agreement.
(B)     Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under this Guaranty.
SECTION 19.     Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) and its
Affiliates may, without notice to any Guarantor and regardless of the acceptance
of any security or collateral for the payment hereof, appropriate and apply in
accordance with the terms of the Credit Agreement toward the payment of all or
any part of the Guaranteed Obligations (i) any indebtedness due or to become due
from such Holder of Guaranteed Obligations or the Administrative Agent to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations (including the Administrative Agent) or any of their
respective affiliates.
SECTION 20.     Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including


C-9
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------





the Administrative Agent) shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Guaranteed Obligations (including the
Administrative Agent), pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.
SECTION 21.     Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
SECTION 22.     Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).
SECTION 23.     Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.
SECTION 24.     Termination of Guaranty. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.14 of
the Credit Agreement.
[Remainder of Page Intentionally Blank]


C-10
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.
[GUARANTORS]




By:    ______________________________________________

    Name:

    Title:


C-11
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------







Acknowledged and Agreed
as of the date first written above:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:    ______________________________________________

    Name:

    Title:




C-12
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






ANNEX I TO GUARANTY
Reference is hereby made to the Guaranty (the “Guaranty”) made as of [      ],
20[ ], by and among [GUARANTORS TO COME] (the “Initial Guarantors” and along
with any additional Subsidiaries of the Borrower, which become parties thereto
and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Credit Agreement. Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Guaranty. By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] (the “New Guarantor”), agrees to
become, and does hereby become, a Guarantor under the Guaranty and agrees to be
bound by such Guaranty as if originally a party thereto. By its execution below,
the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 2 of the Guaranty are true
and correct in all respects as of the date hereof.
IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this [        ] day of [     ], 20[    ].


[NAME OF NEW GUARANTOR]




By:    ______________________________________________

    Name:

    Title:










Annex I to Exhibit C
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






EXHIBIT D-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Term Loan Agreement, dated
as of May 13, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Lam
Research Corporation (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By    ______________________________________________

    Name:
    Title:
Date: [              ], 20[      ]










D-1-1
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






EXHIBIT D-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Term Loan Agreement, dated
as of May 13, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Lam
Research Corporation (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By    ______________________________________________

    Name:
Title:
Date: [              ], 20[      ]








D-2-1
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






EXHIBIT D-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Term Loan Agreement, dated
as of May 13, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Lam
Research Corporation (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By    ______________________________________________

    Name:
Title:
Date: [              ], 20[      ]










D-3-1
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






EXHIBIT D-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Term Loan Agreement, dated
as of May 13, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Lam
Research Corporation (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By    ______________________________________________

    Name:
Title:
Date: [              ], 20[      ]










D-4-1
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF
BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders referred to below
10 South Dearborn Street
Chicago, Illinois 60603
Attention: April Yebd
Facsimile: 888-292-9533
Email: april.yebd@jpmorgan.com
JPM.agency.cri@jpmorgan.com


With a copy to:


JP Morgan Chase Bank, N.A.,
1301 2nd Avenue, Floor 25
Seattle, Washington 98101
Attention: Timothy Lee
Email: timothy.d.lee@jpmorgan.com


Re:    Lam Research Corporation
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Term Loan Agreement, dated
as of May 13, 2016 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Lam Research Corporation (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowing requested hereby:
1.
Aggregate principal amount of Borrowing:(1)
______________________________________________

2.
Date of Borrowing (which shall be a Business Day):
________________________________________

3.
Type of Borrowing (ABR or Eurodollar):
_________________________________________________

4.
Interest Period and the last day thereof (if a Eurodollar Borrowing):(2)
__________________________



__________________________________
1
Not less than applicable amounts specified in Section 2.02(c).

2
Which must comply with the definition of “Interest Period” and end not later
than the applicable Maturity Date for such Borrowing.









E-1-1
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------







5. Location and number of the Borrower’s account or any other account agreed
upon by the
Administrative Agent and the Borrower to which proceeds of Borrowing are to be
disbursed:                                                        


[Signature Page Follows]






































______________________________________
3
Which account must comply with the requirements of Section 2.04.





E-1-2
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






The undersigned hereby represents and warrants that the conditions to lending
specified in Section 4.02 of the Credit Agreement are satisfied as of the date
hereof.
Very truly yours,


LAM RESEARCH CORPORATION,
as the Borrower




By:    ______________________________________________
Name:    Title:










E-1-3
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
10 South Dearborn Street
Chicago, Illinois 60603
Attention: April Yebd
Facsimile: 888-292-9533
Email: april.yebd@jpmorgan.com
JPM.agency.cri@jpmorgan.com


With a copy to:


JP Morgan Chase Bank, N.A.,
1301 2nd Avenue, Floor 25
Seattle, Washington 98101
Attention: Timothy Lee
Email: timothy.d.lee@jpmorgan.com


Re:    Lam Research Corporation
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Term Loan Agreement, dated
as of May 13, 2016 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Lam Research Corporation (the “Borrower”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.05 of the Credit
Agreement that it requests to [convert][continue] an existing Borrowing under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such [conversion][continuation] requested
hereby:
1.List date, Class, Type, principal amount and Interest Period (if applicable)
of existing    Borrowing:                                             
2.Aggregate principal amount of resulting Borrowing:
____________________________________
3.Effective date of interest election (which shall be a Business Day):
                
4.Type of Borrowing (ABR or Eurodollar):                             
5.Interest Period and the last day thereof (if a Eurodollar Borrowing)1:
____________________
[Signature Page Follows]
_____________________
1     Which must comply with the definition of “Interest Period” and end not
later than the applicable Maturity Date for such Borrowing.








E-2-1
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






Very truly yours,
LAM RESEARCH CORPORATION,
as Borrower




By:    ______________________________________________
Name:    
Title:










E-2-2
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF
NOTE


[    ], 2015
FOR VALUE RECEIVED, the undersigned, LAM RESEARCH CORPORATION, a Delaware
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
[NAME OF LENDER] or its registered assigns (the “Lender”) the aggregate unpaid
amount of all Loans made by the Lender to the Borrower pursuant to the Credit
Agreement (as defined below) on the applicable Maturity Date or on such earlier
date as may be required by the terms of the Credit Agreement. Capitalized terms
used herein and not otherwise defined herein are as defined in the Credit
Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.
At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Amended and Restated Term Loan Agreement, dated as of May 13,
2016 by and among the Borrower, the financial institutions from time to time
parties thereto as Lenders and JPMorgan Chase Bank, N.A., as Administrative
Agent (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”). The Credit
Agreement, among other things, (i) provides for the making of Loans by the
Lender to the Borrower on the Closing Date in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Commitment, the indebtedness
of the Borrower resulting from such Loan to it being evidenced by this Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.
This Note shall be construed in accordance with and governed by the law of the
State of New York.
*****






F-1
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






LAM RESEARCH CORPORATION


By:    ___________________________________________

    Name:

    Title:










F-2
SECURE_ENV:\81001700\8\71620.0110

--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS
Date
Amount of Loan
Type and Class of Loan
Interest Period/Rate
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By











SECURE_ENV:\81001700\8\71620.0110